Exhibit 10.11

 

Execution Version

 

 

--------------------------------------------------------------------------------

1.5 LIEN SECURITY AGREEMENT

 

made by

 

K. HOVNANIAN ENTERPRISES, INC.,
HOVNANIAN ENTERPRISES, INC.

 

and certain of their respective Subsidiaries

 

in favor of

 

WILMINGTON TRUST, NATIONAL ASSOCIATION

 

as the 1.5 Lien Collateral Agent

 

and

 

WILMINGTON TRUST, NATIONAL ASSOCIATION

 

as Joint First Lien Collateral Agent

 

Dated as of October 31, 2019

--------------------------------------------------------------------------------

 

 

 

 

 

--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

--------------------------------------------------------------------------------

 

Page

 

Article 1
Defined Terms    

Section 1.01 .  Definitions

2

Section 1.02 .  Other Definitional Provisions

7

Article 2

Grant of Security Interest

 

Article 3

Representations and Warranties

 

Section 3.01 .  Title: No Other Liens

10

Section 3.02 .  Perfected Liens

10

Section 3.03 .  Jurisdiction of Organization; Chief Executive Office

10

Section 3.04 .  Farm Products

10

Section 3.05 .  Investment Property

10

Section 3.06 .  Receivables

10

Section 3.07 . Perfection Certificate

10    

Article 4

Covenants

   

Section 4.01 .  Maintenance of Perfected Security Interest; Further
Documentation

11

Section 4.02 .  Changes In Name, Etc.

11

Section 4.03 .  Delivery of Instruments, Certificated Securities and Chattel
Paper

11

Section 4.04 .  Intellectual Property

12

   

Article 5

Investing Amounts in the Securities Accounts

   

Section 5.01 .  Investments

12

Section 5.02 .  Liability

13

   

Article 6

Remedial Provisions

   

Section 6.01 .  Certain Matters Relating to Receivables

13

Section 6.02 .  Communications with Obligors: Grantors Remain Liable

14

 

i

--------------------------------------------------------------------------------

 

 

Section 6.03 .  Proceeds to Be Turned Over to 1.5 Lien Collateral Agent

15

Section 6.04 .  Application of Proceeds

15

Section 6.05 .  Code and Other Remedies

16

Section 6.06 .  Subordination

17

Section 6.07 .  Deficiency

17

   

Article 7

The 1.5 Lien Collateral Agent

   

Section 7.01 .  1.5 Lien Collateral Agent’s Appointment as Attorney-in-fact,
Etc.

17

Section 7.02 .  Duty of 1.5 Lien Collateral Agent

20

Section 7.03 .  Execution of Financing Statements

20

Section 7.04 .  Authority of 1.5 Lien Collateral Agent

20

   

Article 8

Miscellaneous

   

Section 8.01 .  Amendments in Writing

21

Section 8.02 .  Notices

21

Section 8.03 .  No Waiver by Course of Conduct; Cumulative Remedies

21

Section 8.04 .  Enforcement Expenses; Indemnification

21

Section 8.05 .  Successors and Assigns

22

Section 8.06 .  Set-off

22

Section 8.07 .  Counterparts

23

Section 8.08 .  Severability

23

Section 8.09 .  Section Headings

23

Section 8.10 .  Integration

23

Section 8.11 .  Governing Law

23

Section 8.12 .  Submission to Jurisdiction; Waivers

24

Section 8.13 .  Acknowledgements

25

Section 8.14 .  Additional Grantors

25

Section 8.15 .  Releases

25

Section 8.16 .  Waiver of Jury Trial

25

Section 8.17 .  First Lien Intercreditor Agreement and Collateral Agency
Agreement

26

Section 8.18 .  Control Agreements

26

Section 8.19 .  1.5 Lien Collateral Agent Privileges, Powers and Immunities

26

 

Schedule A – List of Entities
Schedule B – Commercial Tort Claims
Schedule C – Actions Required To Perfect

 

Exhibit A – Trademark / Patent / Copyright Security Agreement
Exhibit B – Joinder Agreement

Exhibit C – Perfection Certificate

 

ii

--------------------------------------------------------------------------------

 

 

SECURITY AGREEMENT

 

THIS SECURITY AGREEMENT (this “Agreement”), dated as of October 31, 2019, is
made by K. Hovnanian Enterprises, Inc., a California corporation (the “Issuer”),
Hovnanian Enterprises, Inc., a Delaware corporation (“Hovnanian”), and each of
the signatories listed on Schedule A hereto (the Issuer, Hovnanian and such
signatories, together with any other entity that may become a party hereto as
provided herein, the “Grantors”), in favor of Wilmington Trust, National
Association, as the collateral agent (in such capacity, the “1.5 Lien Collateral
Agent”) for the benefit of itself, and the other Secured Parties (as defined
below) and Wilmington Trust, National Association, as Joint First Lien
Collateral Agent (as defined below).

 

W I T N E S S E T H:

 

WHEREAS, the Issuer, Hovnanian and each of the other guarantors party thereto
are, concurrently herewith, entering into the Indenture dated as of the date
hereof (as amended, supplemented, amended and restated or otherwise modified
from time to time, the “Indenture”) with Wilmington Trust, National Association,
as trustee (in such capacity, the “Trustee”), and the 1.5 Lien Collateral Agent,
pursuant to which the Issuer is issuing the 11.25% Senior Secured 1.5 Lien Notes
due 2026 (including any additional notes from time to time issued under the
Indenture, the “Secured Notes”), upon the terms and subject to the conditions
set forth therein;

 

WHEREAS, concurrently with the execution of the Indenture, the Issuer,
Hovnanian, each of the other Grantors and the 1.5 Lien Collateral Agent are
entering into the First Lien Collateral Agency Agreement, dated as of the date
hereof (as amended, supplemented, amended and restated or otherwise modified
from time to time, the “Collateral Agency Agreement”) pursuant to which the
Issuer and the 1.5 Lien Collateral Agent, among others, are appointing
Wilmington Trust, National Association, as the joint collateral perfection agent
and gratuitous bailee for the benefit of, and on behalf of the collateral agents
party thereto and the holders of the Secured Notes, the Secured Notes (as
defined in the 1.25 Lien Security Agreement) and the Secured Notes (as defined
in the 1.125 Lien Security Agreement), certain other secured notes which may be
issued from time to time in accordance with the Indenture and for the lenders
and collateral agent under the Senior Credit Agreement (as defined below) (in
such capacity, the “Joint First Lien Collateral Agent”) solely for the purpose
of perfecting the Liens granted under the First Lien Collateral Documents (as
defined in the First Lien Intercreditor Agreement (as defined below));

 

WHEREAS, concurrently with the execution of the Indenture, the Issuer, Hovnanian
and each of the other Guarantors party thereto are entering into the Credit
Agreement, dated as of the date hereof (as amended, supplemented, amended and
restated or otherwise modified from time to time, the “Senior Credit
Agreement”), with Wilmington Trust, National Association, in its capacities as
administrative agent and as collateral agent (in such capacities, the “Senior
Credit Agreement Administrative Agent”) and the lenders from time to time party
thereto;

 

1

--------------------------------------------------------------------------------

 

 

WHEREAS, concurrently with the execution of the Indenture, each Senior
Collateral Agent referenced therein, the Issuer, Hovnanian, the other Grantors
party thereto, and each Junior Collateral Agent referenced therein, among
others, are entering into the Second Amended and Restated Intercreditor
Agreement dated as of the date hereof (as the same may be further amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Second Lien Intercreditor Agreement”);

 

WHEREAS, concurrently herewith, the Issuer, Hovnanian, the other Grantors party
thereto, each First Lien Collateral Agent referenced therein and the Joint First
Lien Collateral Agent are entering into the First Lien Intercreditor Agreement
(as amended, supplemented, amended and restated or otherwise modified from time
to time, the “First Lien Intercreditor Agreement”) dated as of the date hereof;

 

WHEREAS, the Issuer is a member of an affiliated group of companies that
includes Hovnanian, the Issuer’s parent company, and each other Grantor;

 

WHEREAS, the Issuer and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
Secured Notes; and

 

NOW, THEREFORE, in consideration of the premises and to induce the holders to
purchase the Secured Notes, each Grantor hereby agrees with the 1.5 Lien
Collateral Agent, for the ratable benefit of the Secured Parties, as follows:

 

ARTICLE 1

Defined Terms

 

Section 1.01. Definitions. (a) Definitions set forth above are incorporated
herein and unless otherwise defined herein, terms defined in the Indenture and
any other applicable Noteholder Document and used herein shall have the meanings
respectively given to them in the Indenture and any other applicable Noteholder
Document or, if not defined herein or therein, in the First Lien Intercreditor
Agreement, and the following terms are used herein as defined in the New York
UCC: Accounts, Chattel Paper, Commercial Tort Claims, Deposit Account,
Documents, Equipment, Electronic Chattel Paper, Farm Products, Fixtures, General
Intangibles, Goods, Payment Intangibles, Instruments, Inventory, Investment
Property, Letter of Credit Rights, Payment Intangibles, Securities Accounts,
Software and Supporting Obligations.

 

2

--------------------------------------------------------------------------------

 

 

(b)     The following terms shall have the following meanings:

 

“1.25 Lien Indenture”: the Indenture, dated as of the date hereof (as amended,
supplemented, amended and restated or otherwise modified from time to time), by
and among the Issuer, Hovnanian, each of the other guarantors party thereto and
Wilmington Trust, National Association, as trustee and collateral agent,
pursuant to which the Issuer is issuing the 10.5% Senior Secured 1.25 Lien Notes
due 2026 upon the terms and conditions set forth therein.

 

“1.25 Lien Security Agreement”: the Security Agreement, dated as of the date
hereof (as amended, supplemented, amended and restated or otherwise modified
from time to time), by and among the Issuer, Hovnanian, the Grantors party
thereto in favor of the 1.25 Lien Collateral Agent (as defined therein) entered
into in connection with the 1.25 Lien Indenture.

 

“1.125 Lien Indenture”: the Indenture, dated as of the date hereof (as amended,
supplemented, amended and restated or otherwise modified from time to time), by
and among the Issuer, Hovnanian, each of the other guarantors party thereto and
Wilmington Trust, National Association, as trustee and collateral agent,
pursuant to which the Issuer is issuing the 7.75% Senior Secured 1.125 Lien
Notes due 2026 upon the terms and conditions set forth therein.

 

“1.125 Lien Security Agreement”: the Security Agreement, dated as of the date
hereof (as amended, supplemented, amended and restated or otherwise modified
from time to time), by and among the Issuer, Hovnanian, the Grantors party
thereto in favor of the 1.125 Lien Collateral Agent (as defined therein) entered
into in connection with the 1.125 Lien Indenture.

 

“Additional Secured Obligations”: subject to compliance by the Issuer with the
Indenture, any obligations arising pursuant to any Indebtedness (including for
the avoidance of doubt any guarantees with respect thereto) permitted to be
secured on a pari passu basis with the Secured Notes pursuant to the Indenture
and any other comparable Noteholder Documents then extant.

 

“Agreement”: this Security Agreement, as the same may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time.

 

“Cash Equivalents”: (i) cash, marketable direct obligations of the United States
of America or any agency thereof, and certificates of deposit, demand deposits,
time deposits, or repurchase agreements issued by any bank with a capital and
surplus of at least $250,000,000 organized under the laws of the United States
of America or any state thereof, state or municipal securities with a rating of
A-1 or better by Standard & Poor’s or by Moody’s or F-1 by Fitch, provided that
such obligations, certificates of deposit, demand deposits, time deposits, and
repurchase agreements have a maturity of less than one year from the date of
purchase, and (ii) investment grade commercial paper or debt or commercial paper
issued by any bank with a capital and surplus of at least $250,000,000 organized
under the laws of the United States of America or any state thereof having a
maturity date of one year or less from the date of purchase, and (iii) funds
holding assets primarily consisting of those described in clauses (i) and (ii).

 

3

--------------------------------------------------------------------------------

 

 

“Collateral”: as defined in Article 2.

 

“Contracts”: any contracts and agreements for the purchase, acquisition or sale
of real or personal property or the receipt or performance of services, any
contract rights relating thereto, and all other rights to such contract or
agreements and any right to payment for or to receive moneys due or to become
due for items sold or leased or for services rendered, together with all rights
of any Grantor to damages arising thereunder or to perform and to exercise all
remedies thereunder.

 

“Copyright Licenses”: any written agreement naming any Grantor as licensor or
licensee, granting any right under any Copyright, including, without limitation,
the grant of rights to distribute, exploit and sell materials derived from any
Copyright.

 

“Copyrights”: (i) all copyrights arising under the laws of the United States,
any other country or any political subdivision thereof, whether registered or
unregistered and whether published or unpublished, all registrations and
recordings thereof, and all applications in connection therewith, including,
without limitation, all registrations, recordings and applications in the United
States Copyright Office, and (ii) the right to obtain all renewals thereof.

 

“Deposit Accounts”: the collective reference to each Deposit Account (as such
term is defined in Section 1.01(a) hereof) in the name of the applicable
Grantor, together with any one or more securities accounts into which any monies
on deposit in any such Deposit Account may be swept or otherwise transferred now
or hereafter and from time to time, and any additional, substitute or successor
Deposit Account.

 

“Event of Default” shall mean an “Event of Default” as defined in the Indenture
with respect to either issuance of Secured Notes or any other applicable
Noteholder Documents.

 

“Excluded Accounts” shall mean at any time those deposit, checking or securities
accounts of any of the Grantors (i) that individually have an average monthly
balance (over the most recent ended 3-month period) less than $250,000 and which
together do not have an average monthly balance (for such 3-month period) in
excess of $2,000,000 in the aggregate, (ii) all escrow accounts (in which funds
are held for or of others by virtue of customary real estate practice or
contractual or legal requirements), (iii) the account holding amounts dedicated
to the “Marie Fund” established by the Grantors for the benefit of their
employees (so long as the Grantors’ deposits therein and withdrawals therefrom
are consistent with past practice) and (iv) such other accounts with respect to
which Hovnanian determines that the cost of perfecting a Lien thereon is
excessive in relation to the benefit thereof (as reasonably determined by
Hovnanian’s Board of Directors in a board resolution delivered to the 1.5 Lien
Collateral Agent).

 

4

--------------------------------------------------------------------------------

 

 

“Guarantors”: the collective reference to each Grantor other than the Issuer.

 

“Intellectual Property”: the collective reference to all rights, priorities and
privileges, whether arising under United States, multinational or foreign laws,
in, to and under the Copyrights, the Copyright Licenses, the Patents, the Patent
Licenses, the Trademarks and the Trademark Licenses, and all rights to sue at
law or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.

 

“Investment Property”: the collective reference to (i) all “investment property”
as such term is defined in Section 9-102(a)(49) of the New York UCC, and (ii)
whether or not constituting “investment property” as so defined, all Pledged
Notes.

 

“Law”: any law (including common law), constitution, statute, treaty,
regulation, rule, ordinance, opinion, release, ruling, order, injunction, writ,
decree, bond, judgment, authorization or approval, lien or award of or
settlement agreement with any Official Body.

 

“New York UCC”: the Uniform Commercial Code as from time to time in effect in
the State of New York.

 

“Noteholders”: the collective reference to the “Holder” or “Holder of Notes” (as
defined in the Indenture) of the Secured Notes and the holders of any Additional
Secured Obligations.

 

“Noteholder Collateral Document”: any agreement, document or instrument pursuant
to which a Lien is granted by the Issuer or any Guarantor to secure any Secured
Obligations or under which rights or remedies with respect to any such Liens are
governed, as the same may be amended, restated or otherwise modified from time
to time.

 

“Noteholder Documents”: collectively, (a) the Indenture, the Secured Notes and
the Noteholder Collateral Documents, (b) the documents and instruments in
respect of any Additional Secured Obligations and (c) any other related document
or instrument executed and delivered pursuant to any Noteholder Document
described in clauses (a) and (b) above evidencing or governing any Secured
Obligations as the same may be amended, restated or otherwise modified from time
to time.

 

5

--------------------------------------------------------------------------------

 

 

“Official Body”: any national, federal, state, local or other governmental or
political subdivision or any agency, authority, board, bureau, central bank,
commission, department or instrumentality of either, or any court, tribunal,
grand jury or arbitrator, in each case whether foreign or domestic.

 

“Patent License”: all written agreements providing for the grant by or to any
Grantor of any right to manufacture, use or sell any invention covered in whole
or in part by a Patent.

 

“Patents”: (i) all letters patent of the United States, any other country or any
political subdivision thereof, all reissues and extensions thereof, (ii) all
applications for letters patent of the United States or any other country and
all divisions, continuations and continuations-in-part thereof, and (iii) all
rights to obtain any reissues or extensions of the foregoing.

 

“Perfection Certificate”: with respect to any Grantor, a certificate
substantially in the form of Exhibit C, completed and supplemented with the
schedules contemplated thereby, and signed by an officer of such Grantor.

 

“Pledged Notes”: all promissory notes issued to or held by any Grantor.

 

“Proceeds”: all “proceeds” as such term is defined in Section 9-102(a)(64) of
the New York UCC and, in any event, shall include, without limitation, all
dividends or other income from the Investment Property, collections thereon or
distributions or payments with respect thereto.

 

“Receivable”: any right to payment for real or personal property sold or leased
or for services rendered, whether or not such right is evidenced by a Contract,
an Instrument or Chattel Paper and whether or not it has been earned by
performance (including, without limitation, any Account).

 

“Secured Obligations”: all Indebtedness and other Obligations under, and as
defined in, the Indenture, the Secured Notes, the Guarantees and the related
Noteholder Documents and any Additional Secured Obligations, in each case,
together with any extensions, renewals, replacements or refundings thereof and
all costs and expenses of enforcement and collection, including reasonable
attorney’s fees, expenses and disbursements.

 

“Secured Parties”: the collective reference to the 1.5 Lien Collateral Agent,
the Trustee, the Joint First Lien Collateral Agent, the trustee, collateral
agent or other representative with respect to any Additional Secured Obligations
and the Noteholders.

 

“Securities Accounts”: the collective reference to the securities accounts in
the name of the applicable Grantor and any additional, substitute or successor
account.

 

6

--------------------------------------------------------------------------------

 

 

“Trademark License”: any written agreement providing for the grant by or to any
Grantor of any right to use any Trademark.

 

“Trademarks”: (i) all trademarks, trade names, corporate names, company names,
business names, fictitious business names, trade styles, service marks, logos
and other source or business identifiers, and all goodwill associated therewith,
now owned or hereafter acquired, all registrations and recordings thereof, and
all applications in connection therewith, whether in the United States Patent
and Trademark Office or in any similar office or agency of the United States,
any State thereof or any other country or any political subdivision thereof, and
all common-law rights related thereto, and (ii) the right to obtain all renewals
thereof.

 

“Vehicles”: all cars, trucks, trailers, construction and earth moving equipment
and other vehicles covered by a certificate of title law of any state and all
tires and other appurtenances to any of the foregoing.

 

Section 1.02. Other Definitional Provisions.

 

(a)     The words “hereof,” “herein”, “hereto” and “hereunder” and words of
similar import when used in this Agreement shall refer to this Agreement as a
whole and not to any particular provision of this Agreement, and Section and
Schedule references are to this Agreement unless otherwise specified.

 

(b)     The meanings given to terms defined herein shall be equally applicable
to both the singular and plural forms of such terms.

 

(c)     Where the context requires, terms relating to the Collateral or any part
thereof, when used in relation to a Grantor, shall refer to such Grantor’s
Collateral or the relevant part thereof.

 

ARTICLE 2

Grant of Security Interest

 

Each Grantor hereby grants to the 1.5 Lien Collateral Agent, for the ratable
benefit of the Secured Parties, a security interest in, all of the following
property now owned or at any time hereafter acquired by such Grantor or in which
such Grantor now has or at any time in the future may acquire any right, title
or interest (collectively, the “Collateral”), as collateral security for the
prompt and complete payment and performance when due (whether at the stated
maturity, by acceleration or otherwise) of the Secured Obligations:

 

(a)     all Accounts;

 

(b)     all Chattel Paper (including, Electronic Chattel Paper);

 

7

--------------------------------------------------------------------------------

 

 

(c)     all Commercial Tort Claims (including those claims listed on Schedule B
hereto, in which the claim amount individually exceeds $2,000,000, as such
schedule is amended or supplemented from time to time);

 

(d)     all Contracts;

 

(e)     all Securities Accounts;

 

(f)     all Deposit Accounts;

 

(g)     all Documents (other than title documents with respect to vehicles);

 

(h)     all Equipment;

 

(i)     all Fixtures;

 

(j)     all General Intangibles;

 

(k)     all Goods;

 

(l)     all Instruments;

 

(m)     all Intellectual Property;

 

(n)     all Inventory;

 

(o)     all Investment Property;

 

(p)     all letters of credit;

 

(q)     all Letter of Credit Rights;

 

(r)     all Payment Intangibles;

 

(s)     all Vehicles and title documents with respect to Vehicles;

 

(t)     all Receivables;

 

(u)     all Software;

 

(v)     all Supporting Obligations;

 

(w)     to the extent, if any, not included in clauses (a) through (w) above,
each and every other item of personal property whether now existing or hereafter
arising or acquired;

 

(x)     all books and records pertaining to any of the Collateral; and

 

8

--------------------------------------------------------------------------------

 

 

(y)     to the extent not otherwise included, all Proceeds, Supporting
Obligations and products of any and all of the foregoing and all collateral
security and guarantees given by any Person with respect to any of the
foregoing;

 

provided, however, that notwithstanding any of the other provisions set forth in
this Article 2 (and notwithstanding any recording of the 1.5 Lien Collateral
Agent’s Lien in the U.S. Patent and Trademark Office, the U.S. Copyright Office
or other registry office in any jurisdiction), this Agreement shall not
constitute a grant of a security interest in, and the Collateral shall not
include, (i) any property or assets constituting “Excluded Property” (as defined
in the Indenture and any other applicable Noteholder Documents) or (ii) any
property to the extent that such grant of a security interest is prohibited by
any applicable Law of an Official Body, requires a consent not obtained of any
Official Body pursuant to such Law or is prohibited by, or constitutes a breach
or default under or results in the termination of or gives rise to any right of
acceleration, modification or cancellation or requires any consent not obtained
under, any contract, license, agreement, instrument or other document evidencing
or giving rise to such property or, in the case of any Investment Property, or
Pledged Note, any applicable shareholder or similar agreement, except to the
extent that such Law or the term in such contract, license, agreement,
instrument or other document or shareholder or similar agreement providing for
such prohibition, breach, default or termination or requiring such consent is
ineffective under applicable Law including Sections 9-406, 9-407, 9-408 or 9-409
of the New York UCC (or any successor provision or provisions); provided,
further, that no security interest shall be granted in United States
“intent-to-use” trademark or service mark applications unless and until
acceptable evidence of use of the trademark or service mark has been filed with
and accepted by the U.S. Patent and Trademark Office pursuant to Section 1(c) or
Section 1(d) of the Lanham Act (U.S.C. 1051, et. seq.), and to the extent that,
and solely during the period in which, the grant of a security interest therein
would impair the validity or enforceability of such intent-to-use trademark or
service mark applications under applicable federal Law. After such period and
after such evidence of use has been filed and accepted, each Grantor
acknowledges that such interest in such trademark or service mark applications
will become part of the Collateral. The 1.5 Lien Collateral Agent agrees that,
at any Grantor’s reasonable request and expense, it will provide such Grantor
confirmation that the assets described in this paragraph are in fact excluded
from the Collateral during such limited period only upon receipt of an Officers’
Certificate or an Opinion of Counsel to that effect.

 

ARTICLE 3

Representations and Warranties

 

To induce the holders to purchase the Secured Notes and to enter into this
Agreement, each Grantor hereby represents and warrants to the 1.5 Lien
Collateral Agent and each other Secured Party that:

 

9

--------------------------------------------------------------------------------

 

 

Section 3.01. Title; No Other Liens. Except for the security interest granted to
the 1.5 Lien Collateral Agent for the ratable benefit of the Secured Parties
pursuant to this Agreement, such Grantor owns each item of the Collateral free
and clear of any and all Liens or claims of others except for the Permitted
Liens. None of the Grantors has filed or consented to the filing of any
financing statement or other public notice with respect to all or any part of
the Collateral in any public office, except with respect to Permitted Liens.

 

Section 3.02. Perfected Liens. The security interests granted pursuant to this
Agreement (a) upon completion of the filings and other actions specified on
Schedule C (which, in the case of all filings and other documents referred to on
said Schedule, have been delivered, or will be delivered within the time periods
set forth in Schedule C, to the 1.5 Lien Collateral Agent or the Joint First
Lien Collateral Agent, as applicable, in completed form) will constitute valid
perfected (to the extent such security interest can be perfected by such filings
or actions set forth on Schedule C) security interests in all of the Collateral
in favor of the 1.5 Lien Collateral Agent, for the ratable benefit of the
Secured Parties, as collateral security for the Secured Obligations, enforceable
in accordance with the terms hereof against all creditors of such Grantor and
any Persons purporting to purchase any Collateral from such Grantor and (b) are
prior to all other Liens on the Collateral in existence on the date hereof
except for Permitted Liens.

 

Section 3.03. Jurisdiction of Organization; Chief Executive Office. On the date
hereof, such Grantor’s exact legal name, jurisdiction of organization, and the
location of such Grantor’s chief executive office, are specified in the
Perfection Certificate.

 

Section 3.04. Farm Products. None of the Collateral constitutes, or is the
Proceeds of, Farm Products.

 

Section 3.05. Investment Property. Such Grantor is the record and beneficial
owner of, and has good title to, the Investment Property pledged by it
hereunder, free of any and all Liens or options in favor of, or claims of, any
other Person, except the Permitted Liens.

 

Section 3.06. Receivables. No amount payable in excess of $2,000,000 in the
aggregate to all Grantors under or in connection with any Receivables is
evidenced by any Instrument or Chattel Paper which has not been delivered to the
Joint First Lien Collateral Agent.

 

Section 3.07. Perfection Certificate. The Perfection Certificate has been duly
prepared, completed and executed and the information set forth therein,
including the exact legal name and jurisdiction of organization of each Grantor,
is correct and complete in all material respects as of the date hereof.

 

10

--------------------------------------------------------------------------------

 

 

ARTICLE 4

Covenants

 

Each Grantor covenants and agrees with the 1.5 Lien Collateral Agent and the
other Secured Parties that, from and after the date of this Agreement until the
payment in full of all outstanding Secured Obligations:

 

Section 4.01. Maintenance of Perfected Security Interest; Further Documentation.
(a) Such Grantor shall maintain the security interest created by this Agreement
as a perfected security interest to the extent required by this Agreement having
at least the priority described in Section 3.02 and shall defend such security
interest against the claims and demands of all Persons whomsoever other than any
holder of Permitted Liens.

 

(b)     At any time and from time to time, and at the sole expense of such
Grantor, such Grantor will promptly and duly execute and deliver, and have
recorded, such further instruments and documents and take such further actions
as shall be required by applicable law for the purpose of obtaining, perfecting
or preserving the security interests purported to be granted under this
Agreement and of the rights and remedies herein granted, including, without
limitation, (i) filing any financing or continuation statements under the
Uniform Commercial Code (or other similar laws) in effect in any jurisdiction
with respect to the security interests created hereby and (ii) subject to the
First Lien Intercreditor Agreement and the Collateral Agency Agreement, Section
4.18(d) of the Indenture and the comparable provisions of any other applicable
Noteholder Documents, in the case of the Deposit Accounts, Investment Property,
Letter of Credit Rights and the Securities Accounts and any other relevant
Collateral, taking any actions necessary to enable the Joint First Lien
Collateral Agent to obtain “control” (within the meaning of the applicable
Uniform Commercial Code) with respect thereto, provided that the Grantor shall
not be required to take any of the actions set forth in this clause (ii) with
respect to Excluded Accounts.

 

(c)     If any Grantor shall at any time acquire a Commercial Tort Claim, in
which the claim amount individually exceeds $2,000,000, such Grantor shall
promptly notify the 1.5 Lien Collateral Agent in a writing signed by such
Grantor of the details thereof and grant to the 1.5 Lien Collateral Agent for
the benefit of the Secured Parties in such writing a security interest therein
and in the Proceeds thereof, with such writing to be in form and substance
required by applicable law and such writing shall constitute a supplement to
Schedule B hereto.

 

Section 4.02. Changes In Name, Etc. Such Grantor will, within thirty (30)
calendar days after any change of its jurisdiction of organization or change of
its name, provide written notice thereof to the 1.5 Lien Collateral Agent.

 

Section 4.03. Delivery of Instruments, Certificated Securities and Chattel
Paper. If any amount in excess of $2,000,000 in the aggregate payable under or
in connection with any of the Collateral shall be or become evidenced by any
Instrument, certificated security or Chattel Paper, such Instrument,
certificated security or Chattel Paper shall be promptly delivered to the Joint
First Lien Collateral Agent, duly indorsed, to be held as Collateral pursuant to
this Agreement in a manner reasonably satisfactory to the Joint First Lien
Collateral Agent.

 

11

--------------------------------------------------------------------------------

 

 

Section 4.04. Intellectual Property. (a) Whenever such Grantor, either by itself
or through any agent, employee, licensee or designee, shall file an application
for the registration of any Intellectual Property with the United States Patent
and Trademark Office, the United States Copyright Office or any similar office
or any political subdivision thereof, such Grantor shall report such filing to
the 1.5 Lien Collateral Agent on or before the date upon which Hovnanian is
required to file reports with the Trustee pursuant to Section 4.15 of the
Indenture and the comparable provisions of any other applicable Noteholder
Documents for the fiscal quarter in which such filing occurs. Such Grantor shall
execute and deliver, and have recorded, any and all agreements, instruments,
documents, and papers as may be necessary to create and perfect the 1.5 Lien
Collateral Agent’s and the other Secured Parties’ security interest in any
registered or applied for Copyright, Patent or Trademark and the goodwill and
General Intangibles of such Grantor relating thereto or represented thereby.
Nothing in this Agreement prevents any Grantor from discontinuing the use or
maintenance of its Intellectual Property if such Grantor determines in its
reasonable business judgment that such discontinuance is desirable in the
conduct of its business.

 

(b)     Such Grantor’s obligations under Section 4.04(a) above shall include
executing and delivering, and having recorded, with respect to such Collateral,
an agreement substantially in the form of the Trademark / Patent / Copyright
Security Agreement attached hereto as Exhibit A.

 

ARTICLE 5

Investing Amounts in the Securities Accounts

 

Section 5.01. Investments. If requested by the Issuer in writing, the Joint
First Lien Collateral Agent will, from time to time, invest amounts on deposit
in the Deposit Accounts or Securities Accounts in which the 1.5 Lien Collateral
Agent for the benefit of the Secured Parties holds a perfected security interest
with the same priority as set forth in the First Lien Intercreditor Agreement,
subject only to Permitted Liens, in Cash Equivalents pursuant to the written
instructions of the Issuer. All investments may, at the option of the Joint
First Lien Collateral Agent, be made in the name of the Joint First Lien
Collateral Agent or a nominee of the Joint First Lien Collateral Agent and in a
manner that preserves the Issuer’s ownership of, and the 1.5 Lien Collateral
Agent’s perfected Lien (with the same priority as set forth in the First Lien
Intercreditor Agreement) on, such investments, subject only to Permitted Liens.
Subject to the First Lien Intercreditor Agreement and the Collateral Agency
Agreement, all income received from such investments shall accrue for the
benefit of the Issuer and shall be credited (promptly upon receipt by the Joint
First Lien Collateral Agent) to a Deposit Account or Securities Account, in
which the 1.5 Lien Collateral Agent for the benefit of the Secured Parties holds
a perfected security interest with the same priority as set forth in the First
Lien Intercreditor Agreement, subject only to Permitted Liens. The Issuer will
only direct the 1.5 Lien Collateral Agent or Joint First Lien Collateral Agent
to make investments in which the 1.5 Lien Collateral Agent can obtain a
perfected security interest with the same priority as set forth in the First
Lien Intercreditor Agreement, subject only to Permitted Liens, and the Issuer
hereby agrees to execute promptly any documents which may be required to
implement or effectuate the provisions of this Section.

 

12

--------------------------------------------------------------------------------

 

 

Section 5.02. Liability. The 1.5 Lien Collateral Agent shall have no
responsibility to the Issuer for any loss or liability arising in respect of the
investments in the Deposit Accounts or Securities Accounts in which the 1.5 Lien
Collateral Agent for the benefit of the Secured Parties holds a perfected
security interest with the same priority as set forth in the First Lien
Intercreditor Agreement, subject only to Permitted Liens (including, without
limitation, as a result of the liquidation of any thereof before maturity),
except to the extent that such loss or liability is found to be based on the 1.5
Lien Collateral Agent’s gross negligence or willful misconduct as determined by
a final and nonappealable decision of a court of competent jurisdiction.

 

ARTICLE 6

Remedial Provisions

 

Section 6.01. Certain Matters Relating to Receivables.

 

(a)     At any time during the continuance of an Event of Default, subject to
the First Lien Intercreditor Agreement and the Collateral Agency Agreement, the
1.5 Lien Collateral Agent shall have the right to make test verifications of the
Receivables in any manner and through any medium that it reasonably considers
advisable, and each Grantor shall furnish all such assistance and information as
the 1.5 Lien Collateral Agent may require in connection with such test
verifications. The 1.5 Lien Collateral Agent shall endeavor to provide the
Issuer with notice at or about the time of such verifications, provided that the
failure to provide such notice shall not in any way compromise or adversely
affect the exercise of such remedy or the 1.5 Lien Collateral Agent’s rights
hereunder.

 

13

--------------------------------------------------------------------------------

 

 

(b)     Each Grantor is authorized to collect such Grantor’s Receivables and,
subject to the First Lien Intercreditor Agreement and the Collateral Agency
Agreement, the 1.5 Lien Collateral Agent may curtail or terminate said authority
at any time after the occurrence and during the continuance of an Event of
Default. The 1.5 Lien Collateral Agent shall endeavor to provide the Issuer with
notice at or about the time of the exercise of its rights pursuant to the
preceding sentence, provided that the failure to provide such notice shall not
in any way compromise or adversely affect the exercise of any rights or remedies
hereunder. Subject to the First Lien Intercreditor Agreement and the Collateral
Agency Agreement, if requested in writing by the 1.5 Lien Collateral Agent at
any time after the occurrence and during the continuance of an Event of Default,
any payments of Receivables, when collected by any Grantor, (i) shall be
forthwith (and, in any event, within two Business Days) deposited by such
Grantor in the exact form received, duly indorsed by such Grantor to the Joint
First Lien Collateral Agent if required, in a collateral account maintained
under the sole dominion and control of the Joint First Lien Collateral Agent,
subject to withdrawal by the Joint First Lien Collateral Agent to be applied in
accordance with the First Lien Intercreditor Agreement and (ii) until so turned
over, shall be held by such Grantor in trust for the Joint First Lien Collateral
Agent and the Secured Parties, segregated from other funds of such Grantor.

 

(c)     Subject to the First Lien Intercreditor Agreement and the Collateral
Agency Agreement, at the 1.5 Lien Collateral Agent’s written request at any time
after the occurrence and during the continuance of an Event of Default, each
Grantor shall deliver to the Joint First Lien Collateral Agent all original and
other documents evidencing, and relating to, the agreements and transactions
which gave rise to the Receivables, including without limitation, all original
orders, invoices and shipping receipts.

 

Section 6.02. Communications with Obligors: Grantors Remain Liable.

 

(a)     Subject to the First Lien Intercreditor Agreement and the Collateral
Agency Agreement, the 1.5 Lien Collateral Agent in its own name or in the name
of others may after the occurrence and during the continuance of an Event of
Default communicate with obligors under the Receivables and parties to the
Contracts to verify with them to the 1.5 Lien Collateral Agent’s satisfaction
the existence, amount and terms of any Receivables or Contracts. The 1.5 Lien
Collateral Agent shall endeavor to provide the Issuer with notice at or about
the time of the exercise of its rights pursuant to the preceding sentence,
provided that the failure to provide such notice shall not in any way compromise
or adversely affect the exercise of any rights or remedies hereunder.

 

(b)     Subject to the First Lien Intercreditor Agreement and the Collateral
Agency Agreement, upon the written request of the 1.5 Lien Collateral Agent at
any time after the occurrence and during the continuance of an Event of Default,
each Grantor shall notify obligors on the Receivables and parties to the
Contracts that the Receivables and the Contracts, as the case may be, have been
assigned to the 1.5 Lien Collateral Agent for the ratable benefit of the Secured
Parties and that payments in respect thereof shall be made directly to the 1.5
Lien Collateral Agent.

 

14

--------------------------------------------------------------------------------

 

 

(c)     Anything herein to the contrary notwithstanding, each Grantor shall
remain liable under each of the Receivables and Contracts to observe and perform
all the conditions and obligations to be observed and performed by it
thereunder, all in accordance with the terms of any agreement giving rise
thereto. Neither the 1.5 Lien Collateral Agent nor any Secured Party shall have
any obligation or liability under any Receivable (or any agreement giving rise
thereto) or Contract by reason of or arising out of this Agreement or the
receipt by the 1.5 Lien Collateral Agent or any Secured Party of any payment
relating thereto, nor shall the 1.5 Lien Collateral Agent or any Secured Party
be obligated in any manner to perform any of the obligations of any Grantor
under or pursuant to any Receivable (or any agreement giving rise thereto) or
Contract, to make any payment, to make any inquiry as to the nature or the
sufficiency of any payment received by it or as to the sufficiency of any
performance by any party thereunder, to present or file any claim, to take any
action to enforce any performance or to collect the payment of any amounts which
may have been assigned to it or to which it may be entitled at any time or
times.

 

Section 6.03. Proceeds to Be Turned Over to 1.5 Lien Collateral Agent. In
addition to the rights of the 1.5 Lien Collateral Agent and the Secured Parties
specified in Section 6.01 with respect to payments of Receivables, and subject
to the First Lien Intercreditor Agreement and the Collateral Agency Agreement,
if an Event of Default shall occur and be continuing, upon written request from
the 1.5 Lien Collateral Agent, all Proceeds received by any Grantor consisting
of cash, checks and other near-cash items shall be held by such Grantor in trust
for the Joint First Lien Collateral Agent and the Secured Parties, segregated
from other funds of such Grantor, and shall, forthwith upon receipt by such
Grantor, be turned over to the Joint First Lien Collateral Agent in the exact
form received by such Grantor (duly indorsed by such Grantor to the Joint First
Lien Collateral Agent, if requested). All Proceeds received by the Joint First
Lien Collateral Agent hereunder shall be held by the Joint First Lien Collateral
Agent in a collateral account maintained under its sole dominion and control.
All such Proceeds while held by the Joint First Lien Collateral Agent in a
collateral account (or by such Grantor in trust for the 1.5 Lien Collateral
Agent and the Secured Parties) shall continue to be held as collateral security
for all the Secured Obligations and shall not constitute payment thereof until
applied as provided in Section 6.04 subject to the First Lien Intercreditor
Agreement and the Collateral Agency Agreement.

 

Section 6.04. Application of Proceeds. If an Event of Default shall have
occurred and be continuing, at any time at the 1.5 Lien Collateral Agent’s
election, subject to the First Lien Intercreditor Agreement and the Collateral
Agency Agreement, and any other intercreditor or collateral agency agreement
entered into in connection with Indebtedness permitted under the Indenture, the
1.5 Lien Collateral Agent may apply all or any part of the Collateral, whether
or not held in the Deposit Accounts, the Securities Accounts or any other
collateral account, in payment of the Secured Obligations in the order set forth
in the First Lien Intercreditor Agreement.

 

15

--------------------------------------------------------------------------------

 

 

Section 6.05. Code and Other Remedies. Subject to the First Lien Intercreditor
Agreement and the Collateral Agency Agreement, if an Event of Default shall
occur and be continuing, the 1.5 Lien Collateral Agent, on behalf of the Secured
Parties, may exercise, in addition to all other rights and remedies granted to
them in this Agreement and in any other instrument or agreement securing,
evidencing or relating to the Secured Obligations, all rights and remedies of a
secured party under the New York UCC or any other applicable law. Without
limiting the generality of the foregoing, the 1.5 Lien Collateral Agent, without
prior demand of performance or other demand, presentment, protest, advertisement
or notice of any kind (except any prior notice required by law referred to
below) to or upon any Grantor or any other Person (all and each of which
demands, defenses, advertisements and notices are hereby waived), may in such
circumstances, subject to the First Lien Intercreditor Agreement and the
Collateral Agency Agreement, forthwith collect, receive, appropriate and realize
upon the Collateral, or any part thereof, and/or may forthwith sell, lease,
assign, give option or options to purchase, or otherwise dispose of and deliver
the Collateral or any part thereof (or contract to do any of the foregoing), in
one or more parcels at public or private sale or sales, at any exchange,
broker’s board or office of the 1.5 Lien Collateral Agent or any Secured Party
or elsewhere upon such terms and conditions as it may deem advisable and at such
prices as it may deem best, for cash or on credit or for future delivery without
assumption of any credit risk. The 1.5 Lien Collateral Agent shall endeavor to
provide the Issuer with notice at or about the time of the exercise of remedies
in the proceeding sentence, provided that the failure to provide such notice
shall not in any way compromise or adversely affect the exercise of such
remedies or the 1.5 Lien Collateral Agent’s rights hereunder. The 1.5 Lien
Collateral Agent or any Secured Party shall have the right upon any such public
sale or sales, and, to the extent permitted by law, upon any such private sale
or sales, to purchase the whole or any part of the Collateral so sold, free of
any right or equity of redemption in any Grantor, which right or equity is
hereby waived and released. Each Grantor further agrees, at the 1.5 Lien
Collateral Agent’s request, to assemble the Collateral and make it available to
the 1.5 Lien Collateral Agent at places which the 1.5 Lien Collateral Agent
shall reasonably select, whether at such Grantor’s premises or elsewhere.
Subject to the First Lien Intercreditor Agreement and the Collateral Agency
Agreement, the 1.5 Lien Collateral Agent shall apply the proceeds of any action
taken by it pursuant to this Section 6.05 against the Secured Obligations,
whether or not then due and payable, and only after such application and after
the payment by the 1.5 Lien Collateral Agent of any other amount required by any
provision of law, including, without limitation, Section 9-615(a)(3) of the New
York UCC, need the 1.5 Lien Collateral Agent account for the surplus, if any, to
any Grantor. To the extent permitted by applicable law, each Grantor waives all
claims, damages and demands it may acquire against the 1.5 Lien Collateral Agent
or any Secured Party arising out of the exercise by them of any rights
hereunder. If any prior notice of a proposed sale or other disposition of
Collateral shall be required by law, such notice shall be deemed reasonable and
proper if given at least 10 days before such sale or other disposition.

 

16

--------------------------------------------------------------------------------

 

 

The 1.5 Lien Collateral Agent shall incur no liability as a result of the sale
of the Collateral, or any part thereof, at any private sale pursuant to this
Article 6 conducted in accordance with the requirements of applicable laws. Each
Grantor hereby waives any claims against the 1.5 Lien Collateral Agent and the
other Secured Parties arising by reason of the fact that the price at which the
Collateral may have been sold at such a private sale was less than the price
that might have been obtained at a public sale or was less than the aggregate
amount of the Secured Obligations, even if the 1.5 Lien Collateral Agent accepts
the first offer received and does not offer the Collateral to more than one
offeree, provided that such private sale is conducted in accordance with
applicable laws and this Agreement. Each Grantor hereby agrees that in respect
of any sale of any of the Collateral pursuant to the terms hereof, the 1.5 Lien
Collateral Agent is hereby authorized to comply with any limitation or
restriction in connection with such sale as it may be advised by counsel is
necessary in order to avoid any violation of applicable laws, or in order to
obtain any required approval of the sale or of the purchaser by any governmental
authority or official, nor shall the 1.5 Lien Collateral Agent be liable or
accountable to any Grantor for any discount allowed by reason of the fact that
such Collateral is sold in compliance with any such limitation or restriction.

 

Section 6.06. Subordination. Each Grantor hereby agrees that, upon the
occurrence and during the continuance of an Event of Default, unless otherwise
agreed in writing by the 1.5 Lien Collateral Agent, all Indebtedness owing to it
by the Issuer or any Subsidiary of the Issuer shall be fully subordinated to the
indefeasible payment in full in cash of the applicable series of Secured
Obligations.

 

Section 6.07. Deficiency. Each Grantor shall remain liable for any deficiency if
the proceeds of any sale or other disposition of the Collateral are insufficient
to pay the Secured Obligations and the fees, expenses and disbursements of any
attorneys employed by the 1.5 Lien Collateral Agent or any Secured Party to
collect such deficiency.

 

ARTICLE 7

The 1.5 Lien Collateral Agent

 

Section 7.01. 1.5 Lien Collateral Agent’s Appointment as Attorney-in-fact, Etc.
(a) Subject to the First Lien Intercreditor Agreement and the Collateral Agency
Agreement, each Grantor hereby irrevocably constitutes and appoints the 1.5 Lien
Collateral Agent and any officer or agent thereof, with full power of
substitution, as its true and lawful attorney-in-fact with full irrevocable
power and authority in the place and stead of such Grantor and in the name of
such Grantor or in its own name, for the purpose of carrying out the terms of
this Agreement, to take any and all appropriate action and to execute any and
all documents and instruments which may be necessary or desirable to accomplish
the purposes of this Agreement, and, without limiting the generality of the
foregoing, each Grantor hereby gives the 1.5 Lien Collateral Agent the power and
right, on behalf of such Grantor, without prior notice to or assent by such
Grantor, to do any or all of the following:

 

(i)     following the occurrence of an Event of Default, in the name of such
Grantor or its own name, or otherwise, take possession of and indorse and
collect any checks, drafts, notes, acceptances or other instruments for the
payment of moneys due under any Receivable or Contract or with respect to any
other Collateral and file any claim or take any other action or proceeding in
any court of law or equity or otherwise deemed appropriate by the 1.5 Lien
Collateral Agent for the purpose of collecting any and all such moneys due under
any Receivable or Contract or with respect to any other Collateral whenever
payable;

 

17

--------------------------------------------------------------------------------

 

 

(ii)     in the case of any Intellectual Property, execute and deliver, and have
recorded, any and all agreements, instruments, documents and papers as is
necessary to evidence the 1.5 Lien Collateral Agent’s and the Secured Parties’
security interest in such Intellectual Property and the goodwill and General
Intangibles of such Grantors relating thereto or represented thereby;

 

(iii)      pay or discharge taxes and Liens levied or placed on or threatened
against the Collateral, effect any repairs or any insurance called for by the
terms of this Agreement and pay all or any part of the premiums therefor and the
costs thereof;

 

(iv)     execute, in connection with any sale provided for in Section 6.05, any
endorsements, assignments or other instruments of conveyance or transfer with
respect to the Collateral; and

 

(v)     (A) direct any party liable for any payment under any of the Collateral
to make payment of any and all moneys due or to become due thereunder directly
to the 1.5 Lien Collateral Agent or as the 1.5 Lien Collateral Agent shall
direct; (B) ask or demand for, collect, and receive payment of and receipt for,
any and all moneys, claims and other amounts due or to become due at any time in
respect of or arising out of any Collateral; sign and indorse any invoices,
freight or express bills, bills of lading, storage or warehouse receipts, drafts
against debtors, assignments, verifications, notices and other documents in
connection with any of the Collateral; (C) commence and prosecute any suits,
actions or proceedings at law or in equity in any court of competent
jurisdiction to collect the Collateral or any portion thereof and to enforce any
other right in respect of any Collateral; (D) defend any suit, action or
proceeding brought against such Grantor with respect to any Collateral; (E)
settle, compromise or adjust any such suit, action or proceeding and, in
connection therewith, give such discharges or releases as the 1.5 Lien
Collateral Agent may deem appropriate; (F) assign any Copyright, Patent or
Trademark (along with the goodwill of the business to which any such Copyright,
Patent or Trademark pertains), through the world for such term or terms, on such
conditions, in such manner, as is necessary; and (G) generally, sell, transfer,
pledge and make any agreement with respect to or otherwise deal with any of the
Collateral as fully and completely as though the 1.5 Lien Collateral Agent were
the absolute owner thereof for all purposes, and do, at the 1.5 Lien Collateral
Agent’s option and such Grantor’s expense, at any time, or from time to time,
all acts and things which the 1.5 Lien Collateral Agent deems necessary to
protect, preserve or realize upon the Collateral and the 1.5 Lien Collateral
Agent’s and the Secured Parties’ security interests therein and to effect the
intent of this Agreement, all as fully and effectively as such Grantor might do.

 

18

--------------------------------------------------------------------------------

 

 

The 1.5 Lien Collateral Agent shall endeavor to provide the Issuer with notice
at or about the time of the exercise of its rights in the preceding clause (a),
provided that the failure to provide such notice shall not in any way compromise
or adversely affect the exercise of any rights or remedies hereunder.

 

(b)     Subject to the First Lien Intercreditor Agreement and the Collateral
Agency Agreement, if any Grantor fails to perform or comply with any of its
agreements contained herein, the 1.5 Lien Collateral Agent, at its option, but
without any obligation so to do, may perform or comply, or otherwise cause
performance or compliance, with such agreement.

 

(c)     The expenses of the 1.5 Lien Collateral Agent incurred in connection
with actions undertaken as provided in this Section 7.01, together with, if past
due, interest thereon at a rate per annum equal to the interest rate on the
Secured Notes (or, if no Secured Notes are outstanding, the rate applicable in
any other Additional Secured Obligations), from the date when due to the 1.5
Lien Collateral Agent to the date reimbursed by the relevant Grantor, shall be
payable by such Grantor to the 1.5 Lien Collateral Agent upon not less than five
(5) Business Days’ notice.

 

(d)     Each Grantor hereby ratifies all that said attorneys shall lawfully do
or cause to be done by virtue hereof. All powers, authorizations and agencies
contained in this Agreement are coupled with an interest and are irrevocable
until this Agreement is terminated and the security interests created hereby are
released.

 

19

--------------------------------------------------------------------------------

 

 

Section 7.02. Duty of 1.5 Lien Collateral Agent. The 1.5 Lien Collateral Agent’s
sole duty with respect to the custody, safekeeping and physical preservation of
the Collateral in its possession, under Section 9-207 of the New York UCC or
otherwise, shall be to deal with it in the same manner as the 1.5 Lien
Collateral Agent deals with similar property for its own account. Neither the
1.5 Lien Collateral Agent, any Secured Party nor any of their respective
officers, directors, employees or agents shall be liable for failure to demand,
collect or realize upon any of the Collateral or for any delay in doing so or
shall be under any obligation to sell or otherwise dispose of any Collateral
upon the request of any Grantor or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof. In connection
therewith, the 1.5 Lien Collateral Agent shall be under no obligation to take
any action toward the enforcement of this Agreement, whether on its own motion
or on the request of any other Person, which in the opinion of the 1.5 Lien
Collateral Agent may involve loss, liability or expense to it, unless the
Company or one or more Secured Parties shall offer and furnish security or
indemnity, reasonably satisfactory to the 1.5 Lien Collateral Agent, against
such loss, liability and expense to the 1.5 Lien Collateral Agent. The powers
conferred on the 1.5 Lien Collateral Agent and the Secured Parties hereunder are
solely to protect the 1.5 Lien Collateral Agent’s and the Secured Parties’
interests in the Collateral and shall not impose any duty upon the 1.5 Lien
Collateral Agent or any Secured Party to exercise any such powers. The 1.5 Lien
Collateral Agent and the Secured Parties shall be accountable only for amounts
that they actually receive as a result of the exercise of such powers, and
neither they nor any of their officers, directors, employees or agents shall be
responsible to any Grantor for any act or failure to act hereunder, except for
their own gross negligence or willful misconduct.

 

Section 7.03. Execution of Financing Statements. Pursuant to any applicable law,
each Grantor authorizes the 1.5 Lien Collateral Agent or the Joint First Lien
Collateral Agent to file or record financing statements and other filing or
recording documents or instruments with respect to the Collateral without the
signature of such Grantor in such form and in such offices as required by
applicable law to perfect the security interests of the 1.5 Lien Collateral
Agent under this Agreement. Each Grantor authorizes the 1.5 Lien Collateral
Agent to use the collateral description “all personal property” or “all assets”
in any such financing statements.

 

Section 7.04. Authority of 1.5 Lien Collateral Agent. Each Grantor acknowledges
that the rights and responsibilities of the 1.5 Lien Collateral Agent under this
Agreement with respect to any action taken by the 1.5 Lien Collateral Agent or
the exercise or non-exercise by the 1.5 Lien Collateral Agent of any option,
voting right, request, judgment or other right or remedy provided for herein or
resulting or arising out of this Agreement shall, as between the 1.5 Lien
Collateral Agent and the Secured Parties, be governed by the Indenture, the
Collateral Agency Agreement, other applicable Noteholder Documents and by such
other agreements with respect thereto as may exist from time to time among them,
but, as between the 1.5 Lien Collateral Agent and the Grantors, the 1.5 Lien
Collateral Agent shall be conclusively presumed to be acting as agent for the
Secured Parties with full and valid authority so to act or refrain from acting,
and no Grantor shall be under any obligation, or entitlement, to make any
inquiry respecting such authority.

 

20

--------------------------------------------------------------------------------

 

 

ARTICLE 8

Miscellaneous

 

Section 8.01. Amendments in Writing. None of the terms or provisions of this
Agreement may be waived, amended, supplemented or otherwise modified except in
accordance with the Indenture. For the avoidance of doubt, the Issuer, the other
Grantors (if applicable) and the 1.5 Lien Collateral Agent may, without the
consent of the Noteholders or the Joint First Lien Collateral Agent, enter into
amendments or other modifications of this Agreement or any other Noteholder
Collateral Document (including by entering into any collateral agency agreement
or any other new or supplemental agreements) to the extent contemplated by this
Agreement, Section 9.1 of the Indenture and the related provisions of any other
applicable Noteholder Documents; provided, however, no such amendment, waiver or
other modification shall adversely affect the Joint First Lien Collateral Agent
without the written consent of the Joint First Lien Collateral Agent.

 

Section 8.02. Notices. All notices, requests and demands to or upon the 1.5 Lien
Collateral Agent or any Grantor hereunder shall be effected in the manner
provided for in Section 13.3 of the Indenture and the related provisions of any
other applicable Noteholder Documents.

 

Section 8.03. No Waiver by Course of Conduct; Cumulative Remedies. Neither the
1.5 Lien Collateral Agent nor any Secured Party shall by any act (except by a
written instrument pursuant to Section 8.01), delay, indulgence, omission or
otherwise be deemed to have waived any right or remedy hereunder or to have
acquiesced in any Default or Event of Default. No failure to exercise, nor any
delay in exercising, on the part of the 1.5 Lien Collateral Agent or any Secured
Party, any right, power or privilege hereunder shall operate as a waiver
thereof. No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege. A waiver by the 1.5 Lien Collateral
Agent or any Secured Party of any right or remedy hereunder on any one occasion
shall not be construed as a bar to any right or remedy which the 1.5 Lien
Collateral Agent or such Secured Party would otherwise have on any future
occasion. The rights and remedies herein provided are cumulative, may be
exercised singly or concurrently and are not exclusive of any other rights or
remedies provided by law.

 

Section 8.04. Enforcement Expenses; Indemnification. (a) Each Grantor jointly
and severally agrees to pay, indemnify against or reimburse each Secured Party
and the 1.5 Lien Collateral Agent for all its costs and expenses incurred in
enforcing or preserving any rights under this Agreement and the other Noteholder
Documents to which such Grantor is a party, including, without limitation, the
reasonable fees, expenses and disbursements of counsel (including the allocated
fees and expenses of in-house counsel) to the 1.5 Lien Collateral Agent and the
Secured Parties.

 

21

--------------------------------------------------------------------------------

 

 

(b)     Each Grantor agrees to pay, and to save the 1.5 Lien Collateral Agent
and the Secured Parties harmless from, any and all liabilities with respect to,
or resulting from any delay in paying, any and all stamp, excise, sales or other
taxes which may be payable or determined to be payable with respect to any of
the Collateral or in connection with any of the transactions contemplated by
this Agreement.

 

(c)     Each Grantor agrees to pay, and to save the 1.5 Lien Collateral Agent
and the Secured Parties harmless from, any and all liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements of any kind or nature whatsoever with respect to the execution,
delivery, enforcement, performance and administration of this Agreement to the
extent the Issuer would be required to do so pursuant to Section 7.7 of the
Indenture and the related provisions of any other applicable Noteholder
Documents except those resulting from the 1.5 Lien Collateral Agent’s or any
Secured Party’s willful misconduct or gross negligence.

 

(d)     The agreements in this Section 8.04 shall survive repayment of the
Secured Obligations, termination of the Noteholder Documents and resignation or
removal of the 1.5 Lien Collateral Agent.

 

Section 8.05. Successors and Assigns. This Agreement shall be binding upon the
successors and assigns of each Grantor and shall inure to the benefit of the 1.5
Lien Collateral Agent and the Secured Parties and their successors and assigns;
provided that except as permitted by the Indenture, no Grantor may assign,
transfer or delegate any of its rights or obligations under this Agreement
without the prior written consent of the 1.5 Lien Collateral Agent.

 

Section 8.06. Set-off. Subject to the First Lien Intercreditor Agreement and the
Collateral Agency Agreement, each Grantor hereby irrevocably authorizes the 1.5
Lien Collateral Agent and each other Secured Party at any time and from time to
time while an Event of Default has occurred and is continuing, without notice to
such Grantor or any other Grantor, any such notice being expressly waived by
each Grantor, to set-off and appropriate and apply any and all deposits (general
or special, time or demand, provisional or final), in any currency, and any
other credits, indebtedness or claims, in any currency, in each case whether
direct or indirect, absolute or contingent, matured or unmatured, at any time
held or owing by the 1.5 Lien Collateral Agent or such other Secured Party to or
for the credit or the account of such Grantor, or any part thereof in such
amounts as the 1.5 Lien Collateral Agent or such other Secured Party may elect,
against and on account of the obligations and liabilities of such Grantor to the
1.5 Lien Collateral Agent or such other Secured Party hereunder and claims of
every nature and description of the 1.5 Lien Collateral Agent or such other
Secured Party against such Grantor, in any currency, whether arising hereunder,
under the Indenture or any other Noteholder Document, as the 1.5 Lien Collateral
Agent or such other Secured Party may elect, whether or not the 1.5 Lien
Collateral Agent or any other Secured Party has made any demand for payment and
although such obligations, liabilities and claims may be contingent or
unmatured. The 1.5 Lien Collateral Agent and each other Secured Party shall
endeavor to notify the Issuer promptly of any such set-off and the application
made by the 1.5 Lien Collateral Agent or such other Secured Party of the
proceeds thereof, provided that the failure to give such notice shall not affect
the validity of such set-off and application. The rights of the 1.5 Lien
Collateral Agent and each other Secured Party under this Section 8.06 are in
addition to other rights and remedies (including, without limitation, other
rights of set-off) which the 1.5 Lien Collateral Agent or such other Secured
Party may have.

 

22

--------------------------------------------------------------------------------

 

 

Section 8.07. Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts (including by
telecopy), and all of said counterparts taken together shall be deemed to
constitute one and the same instrument.

 

Section 8.08. Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.

 

Section 8.09. Section Headings. The Section headings used in this Agreement are
for convenience of reference only and are not to affect the construction hereof
or be taken into consideration in the interpretation hereof.

 

Section 8.10. Integration. This Agreement and the other Noteholder Documents
represent the agreement of the Grantors, the 1.5 Lien Collateral Agent and the
Secured Parties with respect to the subject matter hereof and thereof, and there
are no promises, undertakings, representations or warranties by the 1.5 Lien
Collateral Agent or any Secured Parties relative to subject matter hereof and
thereof not expressly set forth or referred to herein or in the other Noteholder
Documents.

 

Section 8.11. Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

 

23

--------------------------------------------------------------------------------

 

 

Section 8.12. Submission to Jurisdiction; Waivers. Each Grantor hereby
irrevocably and unconditionally:

 

(a)     submits for itself and its property in any legal action or proceeding
relating to this Agreement and the other Noteholder Documents to which it is a
party, or for recognition and enforcement of any judgment in respect thereof, to
the non-exclusive general jurisdiction of the courts of the State of New York,
the courts of the United States of America for the Southern District of New
York, and appellate courts from any thereof;

 

(b)     consents that any such action or proceeding may be brought in such
courts and waives any objection that it may now or hereafter have to the venue
of any such action or proceeding in any such court or that such action or
proceeding was brought in an inconvenient court and agrees not to plead or claim
the same;

 

(c)     agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such Grantor at its
address referred to in Section 8.02 or at such other address of which the 1.5
Lien Collateral Agent shall have been notified pursuant thereto;

 

(d)     agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and

 

24

--------------------------------------------------------------------------------

 

 

(e)     waives, to the maximum extent not prohibited by law, any right it may
have to claim or recover in any legal action or proceeding referred to in this
Section any special, exemplary, punitive or consequential damages.

 

Section 8.13. Acknowledgements. Each Grantor hereby acknowledges that:

 

(a)     it has been advised by counsel in the negotiation, execution and
delivery of this Agreement and the other Noteholder Documents to which it is a
party;

 

(b)     neither the 1.5 Lien Collateral Agent nor any Secured Party has any
fiduciary relationship with or duty to any Grantor arising out of or in
connection with this Agreement or any of the other Noteholder Documents, and the
relationship between the Grantors, on the one hand, and the 1.5 Lien Collateral
Agent and Secured Parties, on the other hand, in connection herewith or
therewith is solely that of debtor and creditor; and

 

(c)     no joint venture is created hereby or by the other Noteholder Documents
or otherwise exists by virtue of the transactions contemplated hereby among the
Secured Parties or among the Grantors and the Secured Parties; and

 

(d)     the 1.5 Lien Collateral Agent may at any time and from time to time
appoint a collateral agent to maintain any of the Collateral, maintain books and
records regarding any Collateral, release Collateral, and assist in any aspect
arising in connection with the Collateral as the 1.5 Lien Collateral Agent may
desire; and the 1.5 Lien Collateral Agent may appoint itself, any affiliate or a
third party as the 1.5 Lien Collateral Agent, and all reasonable costs of the
1.5 Lien Collateral Agent shall be borne by the Grantors;

 

Section 8.14. Additional Grantors. Each Restricted Subsidiary (as defined in the
Indenture and any other applicable Noteholder Documents) of Hovnanian shall
become a Grantor for all purposes of this Agreement upon execution and delivery
by such Subsidiary of a Joinder Agreement, substantially in the form of Exhibit
B hereto.

 

Section 8.15. Releases. (a) Upon the indefeasible payment in full in cash of all
outstanding Secured Obligations, the Collateral shall be automatically released
from the Liens created hereby, and this Agreement and all obligations (other
than those expressly stated to survive such termination) of the 1.5 Lien
Collateral Agent, the Joint First Lien Collateral Agent and each Grantor
hereunder shall automatically terminate, all without delivery of any instrument
or performance of any act by any party, and all rights to the Collateral shall
revert to the Grantors.

 

(b)     Subject to the First Lien Intercreditor Agreement and the Collateral
Agency Agreement, all or a portion of the Collateral shall be released from the
Liens created hereby, and a Grantor may be released from its obligations
hereunder, in each case pursuant to and as provided in Section 11.4 of the
Indenture with respect to the Secured Notes and the comparable provisions of any
other applicable Noteholder Documents with respect to the Additional Secured
Obligations. At the request and sole expense of such Grantor, upon the 1.5 Lien
Collateral Agent’s receipt of the documents required by Section 11.4 of the
Indenture with respect to the Secured Notes and the comparable provisions of any
other applicable Noteholder Documents with respect to the Additional Secured
Obligations, the 1.5 Lien Collateral Agent shall deliver to such Grantor any
Collateral held by the 1.5 Lien Collateral Agent or Joint First Lien Collateral
Agent hereunder, and execute and deliver to such Grantor such documents as the
Grantor shall reasonably request to evidence such termination or release.

 

(c)     None of the Grantors, the 1.5 Lien Collateral Agent, the Joint First
Lien Collateral Agent or Trustee is authorized to, and each agrees not to, make
any filing (including the filing of Uniform Commercial Code termination
statements) to reflect on public record the termination and release of any
security interest granted hereunder or in any other Noteholder Collateral
Document except in connection with a termination or release permitted by
Sections 8.15(a) or (b) of this Agreement.

 

Section 8.16. Waiver of Jury Trial. EXCEPT AS PROHIBITED BY LAW, EACH GRANTOR
AND THE 1.5 LIEN COLLATERAL AGENT, ON BEHALF OF ITSELF, THE TRUSTEE AND THE
JOINT FIRST LIEN COLLATERAL AGENT, HEREBY WAIVES ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER, OR
IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER DOCUMENTS OR TRANSACTIONS
RELATING THERETO.

 

25

--------------------------------------------------------------------------------

 

 

Section 8.17. First Lien Intercreditor Agreement and Collateral Agency
Agreement. Notwithstanding anything herein to the contrary, the lien and
security interest granted to the 1.5 Lien Collateral Agent pursuant to this
Agreement and the exercise of any right or remedy by the 1.5 Lien Collateral
Agent hereunder are subject to the provisions of the First Lien Intercreditor
Agreement and the Collateral Agency Agreement. In the event of any conflict
between the terms of the First Lien Intercreditor Agreement and this Agreement,
the terms of the First Lien Intercreditor Agreement shall govern. In the event
of any conflict between the terms of the Collateral Agency Agreement and this
Agreement, the terms of the Collateral Agency Agreement shall govern.

 

Section 8.18. Control Agreements. In connection with each agreement made at any
time pursuant to Sections 9-104 or 8-106 of the Uniform Commercial Code among
the Joint First Lien Collateral Agent, any one or more Grantors, and any
depository financial institution or issuer of uncertificated mutual fund shares
or other uncertificated securities and any other Person party thereto, the Joint
First Lien Collateral Agent shall not deliver to any such depository or issuer,
instructions directing the disposition of the deposit or uncertificated fund
shares or other securities unless an Event of Default has occurred and is
continuing at such time.

 

Section 8.19. 1.5 Lien Collateral Agent Privileges, Powers and Immunities. In
the performance of its obligations, powers and rights hereunder, the 1.5 Lien
Collateral Agent shall be entitled to the rights, benefits, privileges, powers
and immunities afforded to it as 1.5 Lien Collateral Agent under the Indenture,
the other applicable Noteholder Documents and the Collateral Agency Agreement.
The 1.5 Lien Collateral Agent shall be entitled to refuse to take or refrain
from taking any discretionary action or exercise any discretionary powers set
forth in this Agreement unless specifically authorized under the Indenture and
the other applicable Noteholder Documents or it has received with respect
thereto written direction of the Issuer, the Noteholders or the Trustee in
accordance with the Indenture or other applicable Noteholder Document (it being
understood and agreed that the actions and directions set forth in Section 9.1
of the Indenture are not discretionary) and the Collateral Agency Agreement.
Notwithstanding anything to the contrary contained herein and notwithstanding
anything contained in Section 9-207 of the New York UCC, the 1.5 Lien Collateral
Agent shall have no responsibility for the creation, perfection, priority,
sufficiency or protection of any liens securing Secured Obligations (including,
but not limited to, no obligation to prepare, record, file, re-record or re-file
any financing statement, continuation statement or other instrument in any
public office). The permissive rights and authorizations of the 1.5 Lien
Collateral Agent hereunder shall not be construed as duties. The 1.5 Lien
Collateral Agent shall be entitled to exercise its powers and duties hereunder
through designees, specialists, experts or other appointees selected by it with
due care and shall not be liable for the negligence or misconduct of such
appointees.

 

 

 

[REMAINDER OF PAGE LEFT BLANK INTENTIONALLY]

 

26

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Security Agreement
to be duly executed and delivered as of the date first above written.

 

Secured Party:  

WILMINGTON TRUST, NATIONAL

ASSOCIATION, as 1.5 Lien

Collateral Agent

   

By:

/s/ Nedine P. Sutton

Name: Nedine P. Sutton

Title: Vice President

 

 

K. HOVNANIAN ENTERPRISES, INC.,

as Issuer

   

By:

/s/ David Bachstetter

Name: David Bachstetter

Title: Vice President, Finance and Treasurer

 

 

HOVNANIAN ENTERPRISES, INC.

   

By:

/s/ David Bachstetter

Name: David Bachstetter

Title: Vice President, Finance and Treasurer

 

 

K. HOV IP, II, INC.

   

By:

/s/ David Bachstetter

Name: David Bachstetter

Title: Chief Executive Officer and Treasurer

 

27

--------------------------------------------------------------------------------

 

 

WILMINGTON TRUST, NATIONAL

ASSOCIATION, as Joint First Lien

Collateral Agent

   

By:

/s/ Nedine P. Sutton

Name: Nedine P. Sutton

Title: Vice President

 

28

--------------------------------------------------------------------------------

 

 

On behalf of each other entity named in

Schedule A hereto

   

By:

/s/ David Bachstetter

Name: David Bachstetter

Title: Vice President

 

29

--------------------------------------------------------------------------------

 

 

SCHEDULE A – LIST OF ENTITIES

 

2700 EMPIRE, LLC

AMBER RIDGE, LLC

ARBOR TRAILS, LLC

BUILDER SERVICES NJ, L.L.C.

BUILDER SERVICES PA, L.L.C.

EASTERN NATIONAL ABSTRACT, INC.

EASTERN NATIONAL TITLE AGENCY ARIZONA, LLC

EASTERN NATIONAL TITLE AGENCY FLORIDA, LLC

EASTERN NATIONAL TITLE AGENCY ILLINOIS, LLC

EASTERN NATIONAL TITLE AGENCY MARYLAND, LLC

EASTERN NATIONAL TITLE AGENCY VIRGINIA, INC.

EASTERN NATIONAL TITLE AGENCY, INC.

F&W MECHANICAL SERVICES, L.L.C.

GLENRISE GROVE, L.L.C.

GTIS-HOV DULLES PARKWAY PARENT LLC

GTIS-HOV FESTIVAL LAKES LLC

GTIS-HOV GREENFIELD CROSSING PARENT LLC

GTIS-HOV HOLDINGS LLC

GTIS-HOV POSITANO LLC

GTIS-HOV RANCHO 79 LLC

GTIS-HOV RESIDENCES AT DULLES PARKWAY LLC

GTIS-HOV RESIDENCES AT GREENFIELD CROSSING LLC

GTIS-HOV VILLAGES AT PEPPER MILL LLC

GTIS-HOV WARMINSTER LLC

HOMEBUYERS FINANCIAL SERVICES, L.L.C.

HOMEBUYERS FINANCIAL USA, LLC

HOVNANIAN DEVELOPMENTS OF FLORIDA, INC.

HOVNANIAN LAND INVESTMENT GROUP OF FLORIDA, L.L.C.

HOVNANIAN LAND INVESTMENT GROUP OF MARYLAND, L.L.C.

HOVNANIAN LAND INVESTMENT GROUP, L.L.C.

HOVSITE CATALINA LLC

HOVSITE CHURCHILL CLUB LLC

HOVSITE CIDER GROVE LLC

HOVSITE FIRENZE LLC

HOVSITE GREENWOOD MANOR LLC

HOVSITE HUNT CLUB LLC

HOVSITE IRISH PRAIRIE LLC

HOVSITE LIBERTY LAKES LLC

HOVSITE MONTEVERDE 1 & 2 LLC

HOVSITE MONTEVERDE 3 & 4 LLC

HOVSITE PROVIDENCE LLC

HOVSITE SOUTHAMPTON LLC

 

30

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN ABERDEEN, LLC

K. HOVNANIAN ACQUISITIONS, INC.

K. HOVNANIAN AMBER GLEN, LLC

K. HOVNANIAN ARIZONA NEW GC, LLC

K. HOVNANIAN ARIZONA OLD GC, LLC

K. HOVNANIAN ASBURY POINTE, LLC

K. HOVNANIAN ASPIRE AT BELLEVUE RANCH, LLC

K. HOVNANIAN ASPIRE AT MORRIS WOODS, LLC

K. HOVNANIAN ASPIRE AT RIVER TERRACE, LLC

K. HOVNANIAN ASPIRE AT WATERSTONE, LLC

K. HOVNANIAN AT 23 NORTH, LLC

K. HOVNANIAN AT 240 MISSOURI, LLC

K. HOVNANIAN AT ACACIA PLACE, LLC

K. HOVNANIAN AT AIRE ON MCDOWELL, LLC

K. HOVNANIAN AT ALEXANDER LAKES, LLC

K. HOVNANIAN AT ALISO, LLC

K. HOVNANIAN AT ALLENTOWN, L.L.C.

K. HOVNANIAN AT AMBERLEY WOODS, LLC

K. HOVNANIAN AT ANDALUSIA, LLC

K. HOVNANIAN AT ASBURY PARK URBAN RENEWAL, LLC

K. HOVNANIAN AT ASHBY PLACE, LLC

K. HOVNANIAN AT ASHLEY POINTE LLC

K. HOVNANIAN AT AUTUMN RIDGE, LLC

K. HOVNANIAN AT AVENIR, LLC

K. HOVNANIAN AT BAKERSFIELD 463, L.L.C.

K. HOVNANIAN AT BALTIC & AEGEAN ASBURY PARK, LLC

K. HOVNANIAN AT BARNEGAT II, L.L.C.

K. HOVNANIAN AT BEACON PARK AREA 129 II, LLC

K. HOVNANIAN AT BEACON PARK AREA 129, LLC

K. HOVNANIAN AT BEACON PARK AREA 137, LLC

K. HOVNANIAN AT BENSEN'S MILL ESTATES, LLC

K. HOVNANIAN AT BLACKSTONE, LLC

K. HOVNANIAN AT BOCA DUNES, LLC

K. HOVNANIAN AT BRADWELL ESTATES, LLC

K. HOVNANIAN AT BRANCHBURG II, LLC

K. HOVNANIAN AT BRANCHBURG, L.L.C.

K. HOVNANIAN AT BRANCHBURG-VOLLERS, LLC

K. HOVNANIAN AT BRENFORD STATION, LLC

K. HOVNANIAN AT BRIDGEWATER I, L.L.C.

K. HOVNANIAN AT BRITTANY MANOR BORROWER, LLC

K. HOVNANIAN AT BRITTANY MANOR, LLC

K. HOVNANIAN AT BURCH KOVE, LLC

K. HOVNANIAN AT CADENCE PARK, LLC

K. HOVNANIAN AT CAMP HILL, L.L.C.

 

31

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN AT CANTER V, LLC

K. HOVNANIAN AT CAPISTRANO, L.L.C.

K. HOVNANIAN AT CARLSBAD, LLC

K. HOVNANIAN AT CATANIA, LLC

K. HOVNANIAN AT CATON'S RESERVE, LLC

K. HOVNANIAN AT CEDAR GROVE III, L.L.C.

K. HOVNANIAN AT CEDAR LANE ESTATES, LLC

K. HOVNANIAN AT CEDAR LANE, LLC

K. HOVNANIAN AT CHESTERFIELD, L.L.C.

K. HOVNANIAN AT CHRISTINA COURT, LLC

K. HOVNANIAN AT CHURCHILL FARMS LLC

K. HOVNANIAN AT CIELO, L.L.C.

K. HOVNANIAN AT COOSAW POINT, LLC

K. HOVNANIAN AT CORAL LAGO, LLC

K. HOVNANIAN AT DEER RIDGE, LLC

K. HOVNANIAN AT DOMINION CROSSING, LLC

K. HOVNANIAN AT DOYLESTOWN, LLC

K. HOVNANIAN AT DUNELLEN URBAN RENEWAL, LLC

K. HOVNANIAN AT EAGLE HEIGHTS, LLC

K. HOVNANIAN AT EAST BRUNSWICK III, LLC

K. HOVNANIAN AT EAST BRUNSWICK, LLC

K. HOVNANIAN AT EAST WINDSOR, LLC

K. HOVNANIAN AT EDEN TERRACE, L.L.C.

K. HOVNANIAN AT EGG HARBOR TOWNSHIP II, L.L.C.

K. HOVNANIAN AT EL DORADO RANCH II, L.L.C.

K. HOVNANIAN AT EL DORADO RANCH, L.L.C.

K. HOVNANIAN AT EMBREY MILL VILLAGE, LLC

K. HOVNANIAN AT EMBREY MILL, LLC

K. HOVNANIAN AT ESTATES AT WHEATLANDS, LLC

K. HOVNANIAN AT ESTATES OF CHANCELLORSVILLE, LLC

K. HOVNANIAN AT ESTATES OF FOX CHASE, LLC

K. HOVNANIAN AT FAIRFIELD RIDGE, LLC

K. HOVNANIAN AT FIDDYMENT RANCH, LLC

K. HOVNANIAN AT FIFTH AVENUE, L.L.C.

K. HOVNANIAN AT FLORENCE I, L.L.C.

K. HOVNANIAN AT FLORENCE II, L.L.C.

K. HOVNANIAN AT FOX PATH AT HAMPTON LAKE, LLC

K. HOVNANIAN AT FRANKLIN II, L.L.C.

K. HOVNANIAN AT FRANKLIN, L.L.C.

K. HOVNANIAN AT FREEHOLD TOWNSHIP III, LLC

K. HOVNANIAN AT FRESNO, LLC

K. HOVNANIAN AT GALLERY, LLC

K. HOVNANIAN AT GALLOWAY RIDGE, LLC

K. HOVNANIAN AT GASLAMP SQUARE, L.L.C.

K. HOVNANIAN AT GILROY 60, LLC

 

32

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN AT GILROY, LLC

K. HOVNANIAN AT GRANDE PARK, LLC

K. HOVNANIAN AT GREAT NOTCH, L.L.C.

K. HOVNANIAN AT HACKETTSTOWN II, L.L.C.

K. HOVNANIAN AT HAMMOCK BREEZE, LLC

K. HOVNANIAN AT HAMPTON COVE, LLC

K. HOVNANIAN AT HAMPTON LAKE, LLC

K. HOVNANIAN AT HANOVER ESTATES, LLC

K. HOVNANIAN AT HERSHEY'S MILL, INC.

K. HOVNANIAN AT HIDDEN BROOK, LLC

K. HOVNANIAN AT HIDDEN LAKE, LLC

K. HOVNANIAN AT HIGHLAND PARK, LLC

K. HOVNANIAN AT HILLSBOROUGH, LLC

K. HOVNANIAN AT HILLTOP RESERVE II, LLC

K. HOVNANIAN AT HILLTOP RESERVE, LLC

K. HOVNANIAN AT HOLLY RIDGE, LLC

K. HOVNANIAN AT HOWELL FORT PLAINS, LLC

K. HOVNANIAN AT HOWELL II, LLC

K. HOVNANIAN AT HOWELL, LLC

K. HOVNANIAN AT HUDSON POINTE, L.L.C.

K. HOVNANIAN AT HUNTER'S POND, LLC

K. HOVNANIAN AT HUNTFIELD, LLC

K. HOVNANIAN AT INDIAN WELLS, LLC

K. HOVNANIAN AT ISLAND LAKE, LLC

K. HOVNANIAN AT JACKS RUN, LLC

K. HOVNANIAN AT JACKSON I, L.L.C.

K. HOVNANIAN AT JACKSON, L.L.C.

K. HOVNANIAN AT JAEGER RANCH, LLC

K. HOVNANIAN AT LA LAGUNA, L.L.C.

K. HOVNANIAN AT LAKE BURDEN, LLC

K. HOVNANIAN AT LAKE FLORENCE, LLC

K. HOVNANIAN AT LAKE LECLARE, LLC

K. HOVNANIAN AT LAKE RIDGE ESTATES, LLC

K. HOVNANIAN AT LAKES AT NEW RIVERSIDE, LLC

K. HOVNANIAN AT LEE SQUARE, L.L.C.

K. HOVNANIAN AT LENAH WOODS, LLC

K. HOVNANIAN AT LIBERTY HILL FARM, LLC

K. HOVNANIAN AT LILY ORCHARD, LLC

K. HOVNANIAN AT LINK CROSSING, LLC

K. HOVNANIAN AT LITTLE EGG HARBOR TOWNSHIP II, L.L.C.

K. HOVNANIAN AT LOWER MACUNGIE TOWNSHIP I, L.L.C.

K. HOVNANIAN AT LOWER MACUNGIE TOWNSHIP II, L.L.C.

K. HOVNANIAN AT LOWER MAKEFIELD TOWNSHIP I, L.L.C.

K. HOVNANIAN AT LUKE LANDING, LLC

K. HOVNANIAN AT LUNA VISTA, LLC

 

33

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN AT MADISON SQUARE, LLC

K. HOVNANIAN AT MAGNOLIA PLACE, LLC

K. HOVNANIAN AT MAIN STREET SQUARE, LLC

K. HOVNANIAN AT MALAN PARK, L.L.C.

K. HOVNANIAN AT MANALAPAN CROSSING, LLC

K. HOVNANIAN AT MANALAPAN II, L.L.C.

K. HOVNANIAN AT MANALAPAN III, L.L.C.

K. HOVNANIAN AT MANALAPAN IV, LLC

K. HOVNANIAN AT MANALAPAN RIDGE, LLC

K. HOVNANIAN AT MANALAPAN V, LLC

K. HOVNANIAN AT MANALAPAN VI, LLC

K. HOVNANIAN AT MANTECA, LLC

K. HOVNANIAN AT MAPLE AVENUE, L.L.C.

K. HOVNANIAN AT MAPLE HILL LLC

K. HOVNANIAN AT MARLBORO TOWNSHIP IX, L.L.C.

K. HOVNANIAN AT MARLBORO TOWNSHIP V, L.L.C.

K. HOVNANIAN AT MARLBORO VI, L.L.C.

K. HOVNANIAN AT MARYLAND RIDGE, LLC

K. HOVNANIAN AT MEADOWRIDGE VILLAS, LLC

K. HOVNANIAN AT MELANIE MEADOWS, LLC

K. HOVNANIAN AT MELODY FARM, LLC

K. HOVNANIAN AT MENDHAM TOWNSHIP, L.L.C.

K. HOVNANIAN AT MERIDIAN HILLS, LLC

K. HOVNANIAN AT MIDDLE TOWNSHIP II, L.L.C.

K. HOVNANIAN AT MIDDLETOWN III, LLC

K. HOVNANIAN AT MIDDLETOWN, LLC

K. HOVNANIAN AT MILLVILLE II, L.L.C.

K. HOVNANIAN AT MONROE IV, L.L.C.

K. HOVNANIAN AT MONROE NJ II, LLC

K. HOVNANIAN AT MONROE NJ III, LLC

K. HOVNANIAN AT MONROE NJ, L.L.C.

K. HOVNANIAN AT MONTANA VISTA DOBBINS, LLC

K. HOVNANIAN AT MONTANA VISTA, LLC

K. HOVNANIAN AT MONTGOMERY, LLC

K. HOVNANIAN AT MONTVALE II, LLC

K. HOVNANIAN AT MONTVALE, L.L.C.

K. HOVNANIAN AT MORRIS TWP II, LLC

K. HOVNANIAN AT MORRIS TWP, LLC

K. HOVNANIAN AT MUIRFIELD, LLC

K. HOVNANIAN AT MYSTIC DUNES, LLC

K. HOVNANIAN AT NORTH BERGEN. L.L.C.

K. HOVNANIAN AT NORTH BRUNSWICK VI, L.L.C.

K. HOVNANIAN AT NORTH CALDWELL II, L.L.C.

K. HOVNANIAN AT NORTH CALDWELL III, L.L.C.

K. HOVNANIAN AT NORTH CALDWELL IV, L.L.C.

 

34

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN AT NORTH GROVE CROSSING, LLC

K. HOVNANIAN AT NORTH HILL, LLC

K. HOVNANIAN AT NORTH POINTE ESTATES LLC

K. HOVNANIAN AT NORTH WILDWOOD, L.L.C.

K. HOVNANIAN AT NORTHAMPTON, L.L.C.

K. HOVNANIAN AT NORTHRIDGE ESTATES, LLC

K. HOVNANIAN AT NORTON LAKE LLC

K. HOVNANIAN AT NOTTINGHAM MEADOWS, LLC

K. HOVNANIAN AT OAK POINTE, LLC

K. HOVNANIAN AT OAKLAND, LLC

K. HOVNANIAN AT OCEAN VIEW BEACH CLUB, LLC

K. HOVNANIAN AT OCEANPORT, L.L.C.

K. HOVNANIAN AT OLD BRIDGE II, LLC

K. HOVNANIAN AT OLD BRIDGE, L.L.C.

K. HOVNANIAN AT ORCHARD MEADOWS, LLC

K. HOVNANIAN AT PALM VALLEY, L.L.C.

K. HOVNANIAN AT PARK PASEO, LLC

K. HOVNANIAN AT PARKSIDE, LLC

K. HOVNANIAN AT PARSIPPANY, L.L.C.

K. HOVNANIAN AT PAVILION PARK, LLC

K. HOVNANIAN AT PELHAM'S REACH, LLC

K. HOVNANIAN AT PHILADELPHIA I, L.L.C.

K. HOVNANIAN AT PIAZZA SERENA, L.L.C

K. HOVNANIAN AT PICKETT RESERVE, LLC

K. HOVNANIAN AT PINCKNEY FARM, LLC

K. HOVNANIAN AT PLANTATION LAKES, L.L.C.

K. HOVNANIAN AT POINTE 16, LLC

K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL II, L.L.C.

K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL III, L.L.C.

K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL V, L.L.C.

K. HOVNANIAN AT PORT IMPERIAL URBAN RENEWAL VIII, L.L.C.

K. HOVNANIAN AT POSITANO, LLC

K. HOVNANIAN AT PRAIRIE POINTE, LLC

K. HOVNANIAN AT QUAIL CREEK, L.L.C.

K. HOVNANIAN AT RANCHO CABRILLO, LLC

K. HOVNANIAN AT RANDALL HIGHLANDS, LLC

K. HOVNANIAN AT RAPHO, L.L.C

K. HOVNANIAN AT RAYMOND FARM, LLC

K. HOVNANIAN AT REDTAIL, LLC

K. HOVNANIAN AT RESERVES AT WHEATLANDS, LLC

K. HOVNANIAN AT RESIDENCE AT DISCOVERY SQUARE, LLC

K. HOVNANIAN AT RETREAT AT MILLSTONE, LLC

K. HOVNANIAN AT RIDGEMONT, L.L.C.

K. HOVNANIAN AT RIVER HILLS, LLC

K. HOVNANIAN AT ROCK LEDGE, LLC

 

35

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN AT ROCKLAND VILLAGE GREEN, LLC

K. HOVNANIAN AT ROCKY RUN VILLAGE, LLC

K. HOVNANIAN AT RODERUCK, L.L.C.

K. HOVNANIAN AT ROSEMARY LANTANA, L.L.C.

K. HOVNANIAN AT SAGEBROOK, LLC

K. HOVNANIAN AT SANTA NELLA, LLC

K. HOVNANIAN AT SAWMILL, INC.

K. HOVNANIAN AT SCOTTSDALE HEIGHTS, LLC

K. HOVNANIAN AT SEABROOK, LLC

K. HOVNANIAN AT SEASONS LANDING, LLC

K. HOVNANIAN AT SHELDON GROVE, LLC

K. HOVNANIAN AT SHREWSBURY, LLC

K. HOVNANIAN AT SIENNA HILLS, LLC

K. HOVNANIAN AT SIERRA VISTA, LLC

K. HOVNANIAN AT SIGNAL HILL, LLC

K. HOVNANIAN AT SILVER LEAF, LLC

K. HOVNANIAN AT SILVER SPRING, L.L.C.

K. HOVNANIAN AT SILVERSTONE G, LLC

K. HOVNANIAN AT SILVERSTONE, LLC

K. HOVNANIAN AT SILVERWOOD GLEN, LLC

K. HOVNANIAN AT SKYE ISLE, LLC

K. HOVNANIAN AT SKYE ON MCDOWELL, LLC

K. HOVNANIAN AT SMITHVILLE, INC.

K. HOVNANIAN AT SOLARE, LLC

K. HOVNANIAN AT SOMERSET, LLC

K. HOVNANIAN AT SOUTH BRUNSWICK II, LLC

K. HOVNANIAN AT SOUTH BRUNSWICK III, LLC

K. HOVNANIAN AT SOUTH BRUNSWICK IV, LLC

K. HOVNANIAN AT SPRING ISLE, LLC

K. HOVNANIAN AT STANTON, LLC

K. HOVNANIAN AT STATION SQUARE, L.L.C.

K. HOVNANIAN AT SUMMERLAKE, LLC

K. HOVNANIAN AT SUNRIDGE PARK, LLC

K. HOVNANIAN AT SUNRISE TRAIL II, LLC

K. HOVNANIAN AT SUNRISE TRAIL III, LLC

K. HOVNANIAN AT TAMARACK SOUTH LLC

K. HOVNANIAN AT TANGLEWOOD OAKS, LLC

K. HOVNANIAN AT TERRA BELLA TWO, LLC

K. HOVNANIAN AT THE BOULEVARDS AT WESTFIELDS, LLC

K. HOVNANIAN AT THE COMMONS AT RICHMOND HILL, LLC

K. HOVNANIAN AT THE HIGHLANDS AT SUMMERLAKE GROVE, LLC

K. HOVNANIAN AT THE MEADOWS 9, LLC

K. HOVNANIAN AT THE MEADOWS, LLC

K. HOVNANIAN AT THE MONARCH, L.L.C.

K. HOVNANIAN AT THE PROMENADE AT BEAVER CREEK, LLC

 

36

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN AT THOMPSON RANCH, LLC

K. HOVNANIAN AT TOWER HILL, LLC

K. HOVNANIAN AT TOWNES AT COUNTY CENTER, LLC

K. HOVNANIAN AT TRAFFORD PLACE, LLC

K. HOVNANIAN AT TRAIL RIDGE, LLC

K. HOVNANIAN AT TRAMORE LLC

K. HOVNANIAN AT UNION PARK, LLC

K. HOVNANIAN AT UPPER PROVIDENCE, LLC

K. HOVNANIAN AT UPPER UWCHLAN II, L.L.C.

K. HOVNANIAN AT UPPER UWCHLAN, L.L.C.

K. HOVNANIAN AT VALLE DEL SOL, LLC

K. HOVNANIAN AT VALLETTA, LLC

K. HOVNANIAN AT VENTANA LAKES, LLC

K. HOVNANIAN AT VERONA ESTATES, LLC

K. HOVNANIAN AT VERONA URBAN RENEWAL, L.L.C.

K. HOVNANIAN AT VERRADO CASCINA, LLC

K. HOVNANIAN AT VERRADO MARKETSIDE, LLC

K. HOVNANIAN AT VICTORVILLE, L.L.C.

K. HOVNANIAN AT VILLAGE CENTER, LLC

K. HOVNANIAN AT VILLAGE OF ROUND HILL, LLC

K. HOVNANIAN AT VILLAGES AT COUNTRY VIEW, LLC

K. HOVNANIAN AT VILLAS AT THE COMMONS, LLC

K. HOVNANIAN AT VINEYARD HEIGHTS, LLC

K. HOVNANIAN AT VISTA DEL SOL, L.L.C.

K. HOVNANIAN AT VISTA LAGO, LLC

K. HOVNANIAN AT WADE'S GRANT, L.L.C.

K. HOVNANIAN AT WALDWICK, LLC

K. HOVNANIAN AT WALKERS GROVE, LLC

K. HOVNANIAN AT WALL DONATO, LLC

K. HOVNANIAN AT WALL QUAIL RIDGE, LLC

K. HOVNANIAN AT WARREN TOWNSHIP II, LLC

K. HOVNANIAN AT WARREN TOWNSHIP, L.L.C.

K. HOVNANIAN AT WATERFORD, LLC

K. HOVNANIAN AT WATERSTONE, LLC

K. HOVNANIAN AT WELLSPRINGS, LLC

K. HOVNANIAN AT WEST VIEW ESTATES, L.L.C.

K. HOVNANIAN AT WESTBROOK, LLC

K. HOVNANIAN AT WESTSHORE, LLC

K. HOVNANIAN AT WHEELER RANCH, LLC

K. HOVNANIAN AT WHEELER WOODS, LLC

K. HOVNANIAN AT WHITEMARSH, LLC

K. HOVNANIAN AT WILDWOOD BAYSIDE, L.L.C.

K. HOVNANIAN AT WILLOWSFORD GREENS III, LLC

K. HOVNANIAN AT WOODCREEK WEST, LLC

K. HOVNANIAN AT WOOLWICH I, L.L.C.

 

37

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN BELDEN POINTE, LLC

K. HOVNANIAN BELMONT RESERVE, LLC

K. HOVNANIAN BUILD ON YOUR LOT DIVISION, LLC

K. HOVNANIAN CA LAND HOLDINGS, LLC

K. HOVNANIAN CALIFORNIA NEW GC, LLC

K. HOVNANIAN CALIFORNIA OLD GC, INC.

K. HOVNANIAN CALIFORNIA REGION, INC.

K. HOVNANIAN CAMBRIDGE HOMES, L.L.C.

K. HOVNANIAN CENTRAL ACQUISITIONS, L.L.C.

K. HOVNANIAN CHICAGO DIVISION, INC.

K. HOVNANIAN CLASSICS, L.L.C.

K. HOVNANIAN COMMUNITIES, INC.

K. HOVNANIAN COMPANIES OF ARIZONA, LLC

K. HOVNANIAN COMPANIES OF FLORIDA, LLC

K. HOVNANIAN COMPANIES OF MARYLAND, INC.

K. HOVNANIAN COMPANIES OF NEW YORK, INC.

K. HOVNANIAN COMPANIES OF SOUTHERN CALIFORNIA, INC.

K. HOVNANIAN COMPANIES, LLC

K. HOVNANIAN CONSTRUCTION II, INC

K. HOVNANIAN CORNERSTONE FARMS, LLC

K. HOVNANIAN CRAFTBUILT HOMES OF SOUTH CAROLINA, L.L.C.

K. HOVNANIAN CYPRESS CREEK, LLC

K. HOVNANIAN CYPRESS KEY, LLC

K. HOVNANIAN D.C. GROUP, LLC

K. HOVNANIAN DELAWARE DIVISION, INC.

K. HOVNANIAN DELAWARE NEW GC, LLC

K. HOVNANIAN DELAWARE OLD GC, LLC

K. HOVNANIAN DEVELOPMENTS OF D.C., INC.

K. HOVNANIAN DEVELOPMENTS OF GEORGIA, INC.

K. HOVNANIAN DEVELOPMENTS OF MINNESOTA, INC.

K. HOVNANIAN DEVELOPMENTS OF NEW YORK, INC.

K. HOVNANIAN DEVELOPMENTS OF NORTH CAROLINA, INC.

K. HOVNANIAN DEVELOPMENTS OF PENNSYLVANIA, INC.

K. HOVNANIAN DEVELOPMENTS OF TEXAS, INC.

K. HOVNANIAN DEVELOPMENTS OF WEST VIRGINIA, INC.

K. HOVNANIAN DFW ASCEND AT HIGHTOWER, LLC

K. HOVNANIAN DFW AUBURN FARMS, LLC

K. HOVNANIAN DFW BAYSIDE, LLC

K. HOVNANIAN DFW BELMONT, LLC

K. HOVNANIAN DFW BERKSHIRE II, LLC

K. HOVNANIAN DFW BERKSHIRE, LLC

K. HOVNANIAN DFW BLUFF CREEK, LLC

K. HOVNANIAN DFW CALLOWAY TRAILS, LLC

K. HOVNANIAN DFW CANYON FALLS, LLC

K. HOVNANIAN DFW CARILLON, LLC

 

38

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN DFW COMMODORE AT PRESTON, LLC

K. HOVNANIAN DFW COURTS AT BONNIE BRAE, LLC

K. HOVNANIAN DFW CREEKSIDE ESTATES II, LLC

K. HOVNANIAN DFW CREEKSIDE ESTATES, LLC

K. HOVNANIAN DFW DIAMOND CREEK ESTATES, LLC

K. HOVNANIAN DFW DIVISION, LLC

K. HOVNANIAN DFW ENCORE OF LAS COLINAS II, LLC

K. HOVNANIAN DFW ENCORE OF LAS COLINAS, LLC

K. HOVNANIAN DFW HARMON FARMS, LLC

K. HOVNANIAN DFW HERITAGE CROSSING, LLC

K. HOVNANIAN DFW HERON POND, LLC

K. HOVNANIAN DFW HIGH POINTE, LLC

K. HOVNANIAN DFW HOMESTEAD, LLC

K. HOVNANIAN DFW INSPIRATION, LLC

K. HOVNANIAN DFW LEXINGTON, LLC

K. HOVNANIAN DFW LIBERTY CROSSING II, LLC

K. HOVNANIAN DFW LIBERTY CROSSING, LLC

K. HOVNANIAN DFW LIBERTY, LLC

K. HOVNANIAN DFW LIGHT FARMS II, LLC

K. HOVNANIAN DFW LIGHT FARMS, LLC

K. HOVNANIAN DFW MAXWELL CREEK, LLC

K. HOVNANIAN DFW MIDTOWN PARK, LLC

K. HOVNANIAN DFW MILRANY RANCH, LLC

K. HOVNANIAN DFW MUSTANG LAKES II, LLC

K. HOVNANIAN DFW MUSTANG LAKES, LLC

K. HOVNANIAN DFW OAKMONT PARK, LLC

K. HOVNANIAN DFW PALISADES, LLC

K. HOVNANIAN DFW PARKSIDE, LLC

K. HOVNANIAN DFW PARKVIEW, LLC

K. HOVNANIAN DFW RICHWOODS, LLC

K. HOVNANIAN DFW RIDGEVIEW, LLC

K. HOVNANIAN DFW SANFORD PARK, LLC

K. HOVNANIAN DFW SEVENTEEN LAKES, LLC

K. HOVNANIAN DFW THE PARKS AT ROSEHILL, LLC

K. HOVNANIAN DFW TRAILWOOD II, LLC

K. HOVNANIAN DFW TRAILWOOD, LLC

K. HOVNANIAN DFW VILLAS AT MUSTANG PARK, LLC

K. HOVNANIAN DFW VILLAS AT THE STATION, LLC

K. HOVNANIAN DFW WATSON CREEK, LLC

K. HOVNANIAN DFW WELLINGTON VILLAS, LLC

K. HOVNANIAN DFW WELLINGTON, LLC

K. HOVNANIAN DFW WILDRIDGE, LLC

K. HOVNANIAN EASTERN PENNSYLVANIA, L.L.C.

K. HOVNANIAN EDGEBROOK, LLC

K. HOVNANIAN EDISON GROUP, LLC

 

39

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN ESTATES AT REGENCY, L.L.C.

K. HOVNANIAN ESTATES AT WEKIVA, LLC

K. HOVNANIAN FALLS POINTE, LLC

K. HOVNANIAN FINANCIAL SERVICES GROUP, LLC

K. HOVNANIAN FIRST HOMES, L.L.C.

K. HOVNANIAN FLORIDA NEW GC, LLC

K. HOVNANIAN FLORIDA OLD GC, LLC

K. HOVNANIAN FLORIDA REALTY, L.L.C.

K. HOVNANIAN FOREST LAKES, LLC

K. HOVNANIAN FOREST VALLEY, LLC

K. HOVNANIAN FOUR SEASONS AT CHESTNUT RIDGE, LLC

K. HOVNANIAN GEORGIA NEW GC, LLC

K. HOVNANIAN GEORGIA OLD GC, LLC

K. HOVNANIAN GRAND CYPRESS, LLC

K. HOVNANIAN GRANDEFIELD, LLC

K. HOVNANIAN GREAT WESTERN HOMES, LLC

K. HOVNANIAN HAMPTONS AT OAK CREEK II, L.L.C.

K. HOVNANIAN HIDDEN HOLLOW, LLC

K. HOVNANIAN HIGHLAND RIDGE, LLC

K. HOVNANIAN HOLDINGS NJ, L.L.C.

K. HOVNANIAN HOMES - DFW II, L.L.C.

K. HOVNANIAN HOMES - DFW, L.L.C.

K. HOVNANIAN HOMES AT BROOK MANOR, LLC

K. HOVNANIAN HOMES AT BURKE JUNCTION, LLC

K. HOVNANIAN HOMES AT CREEKSIDE, LLC

K. HOVNANIAN HOMES AT GREENWAY FARM, L.L.C.

K. HOVNANIAN HOMES AT JONES STATION 1, L.L.C.

K. HOVNANIAN HOMES AT KNOLLAC ACRES, LLC

K. HOVNANIAN HOMES AT LEIGH MILL, LLC

K. HOVNANIAN HOMES AT PARKSIDE, LLC

K. HOVNANIAN HOMES AT REEDY CREEK, LLC

K. HOVNANIAN HOMES AT RUSSETT, L.L.C.

K. HOVNANIAN HOMES AT SALT CREEK LANDING, LLC

K. HOVNANIAN HOMES AT SHELL HALL, LLC

K. HOVNANIAN HOMES AT SHENANDOAH SPRINGS, LLC

K. HOVNANIAN HOMES AT ST. JAMES PLACE, LLC

K. HOVNANIAN HOMES AT THE ABBY, LLC

K. HOVNANIAN HOMES AT THE HIGHLANDS, LLC

K. HOVNANIAN HOMES AT THE PADDOCKS, LLC

K. HOVNANIAN HOMES AT THOMPSON'S GRANT, LLC

K. HOVNANIAN HOMES AT WILLOWSFORD GRANGE, LLC

K. HOVNANIAN HOMES AT WILLOWSFORD GRANT II, LLC

K. HOVNANIAN HOMES AT WILLOWSFORD GRANT, LLC

K. HOVNANIAN HOMES AT WILLOWSFORD GREENS, LLC

 

40

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN HOMES AT WILLOWSFORD NEW, LLC

K. HOVNANIAN HOMES NORTHERN CALIFORNIA, INC.

K. HOVNANIAN HOMES OF D.C., L.L.C.

K. HOVNANIAN HOMES OF DELAWARE I, LLC

K. HOVNANIAN HOMES OF FLORIDA I, LLC

K. HOVNANIAN HOMES OF LONGACRE VILLAGE, L.L.C.

K. HOVNANIAN HOMES OF MARYLAND I, LLC

K. HOVNANIAN HOMES OF MARYLAND II, LLC

K. HOVNANIAN HOMES OF MARYLAND, L.L.C.

K. HOVNANIAN HOMES OF MINNESOTA AT ARBOR CREEK, LLC

K. HOVNANIAN HOMES OF MINNESOTA AT AUTUMN MEADOWS, LLC

K. HOVNANIAN HOMES OF MINNESOTA AT BRYNWOOD, LLC

K. HOVNANIAN HOMES OF MINNESOTA AT CEDAR HOLLOW, LLC

K. HOVNANIAN HOMES OF MINNESOTA AT FOUNDER'S RIDGE, LLC

K. HOVNANIAN HOMES OF MINNESOTA AT HARPERS STREET WOODS, LLC

K. HOVNANIAN HOMES OF MINNESOTA AT OAKS OF OXBOW, LLC

K. HOVNANIAN HOMES OF MINNESOTA AT REGENT'S POINT, LLC

K. HOVNANIAN HOMES OF MINNESOTA, L.L.C.

K. HOVNANIAN HOMES OF NORTH CAROLINA, INC.

K. HOVNANIAN HOMES OF PENNSYLVANIA, L.L.C.

K. HOVNANIAN HOMES OF VIRGINIA I, LLC

K. HOVNANIAN HOUSTON BAYOU OAKS AT WEST OREM, LLC

K. HOVNANIAN HOUSTON CAMBRIDGE HEIGHTS, LLC

K. HOVNANIAN HOUSTON CITY HEIGHTS, LLC

K. HOVNANIAN HOUSTON CREEK BEND, LLC

K. HOVNANIAN HOUSTON DIVISION, LLC

K. HOVNANIAN HOUSTON DRY CREEK VILLAGE, LLC

K. HOVNANIAN HOUSTON ELDRIDGE PARK, LLC

K. HOVNANIAN HOUSTON GREATWOOD LAKE, LLC

K. HOVNANIAN HOUSTON KATY POINTE, LLC

K. HOVNANIAN HOUSTON LAKES OF BELLA TERRA WEST, LLC

K. HOVNANIAN HOUSTON LAUREL GLEN, LLC

K. HOVNANIAN HOUSTON MAGNOLIA CREEK, LLC

K. HOVNANIAN HOUSTON MIDTOWN PARK I, LLC

K. HOVNANIAN HOUSTON PARK LAKES EAST, LLC

K. HOVNANIAN HOUSTON PARKWAY TRAILS, LLC

K. HOVNANIAN HOUSTON PROPERTY I, LLC

K. HOVNANIAN HOUSTON PROPERTY II, LLC

K. HOVNANIAN HOUSTON RIVER FARMS, LLC

K. HOVNANIAN HOUSTON SUNSET RANCH, LLC

K. HOVNANIAN HOUSTON TERRA DEL SOL, LLC

K. HOVNANIAN HOUSTON THUNDER BAY SUBDIVISION, LLC

K. HOVNANIAN HOUSTON TRANQUILITY LAKE ESTATES, LLC

K. HOVNANIAN HOUSTON WOODSHORE, LLC

 

41

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN ILLINOIS NEW GC, LLC

K. HOVNANIAN ILLINOIS OLD GC, LLC

K. HOVNANIAN INDIAN TRAILS, LLC

K. HOVNANIAN IVY TRAIL, LLC

K. HOVNANIAN JV HOLDINGS, L.L.C.

K. HOVNANIAN JV SERVICES COMPANY, L.L.C.

K. HOVNANIAN LADUE RESERVE, LLC

K. HOVNANIAN LAKE GRIFFIN RESERVE, LLC

K. HOVNANIAN LAKE PARKER, LLC

K. HOVNANIAN LAKES OF GREEN, LLC

K. HOVNANIAN LANDINGS 40S, LLC

K. HOVNANIAN LEGACY AT VIA BELLA, LLC

K. HOVNANIAN LIBERTY ON BLUFF CREEK, LLC

K. HOVNANIAN MAGNOLIA AT WESTSIDE, LLC

K. HOVNANIAN MANALAPAN ACQUISITION, LLC

K. HOVNANIAN MARYLAND DIVISION, LLC

K. HOVNANIAN MARYLAND REGION, INC.

K. HOVNANIAN MEADOW LAKES, LLC

K. HOVNANIAN MEADOW VIEW AT MOUNTAIN HOUSE, LLC

K. HOVNANIAN MONARCH GROVE, LLC

K. HOVNANIAN MONTCLAIRE ESTATES, LLC

K. HOVNANIAN NEW JERSEY NEW GC, LLC

K. HOVNANIAN NEW JERSEY OLD GC, LLC

K. HOVNANIAN NORTH CENTRAL ACQUISITIONS, L.L.C.

K. HOVNANIAN NORTH JERSEY ACQUISITIONS, L.L.C.

K. HOVNANIAN NORTHEAST DIVISION, INC.

K. HOVNANIAN NORTHEAST SERVICES, L.L.C.

K. HOVNANIAN NORTHERN CALIFORNIA DIVISION, LLC

K. HOVNANIAN NORTHERN OHIO DIVISION, LLC

K. HOVNANIAN NORTHPOINTE 40S, LLC

K. HOVNANIAN NORTON PLACE, LLC

K. HOVNANIAN OCOEE LANDINGS, LLC

K. HOVNANIAN OF HOUSTON II, L.L.C.

K. HOVNANIAN OF HOUSTON III, L.L.C.

K. HOVNANIAN OHIO NEW GC, LLC

K. HOVNANIAN OHIO OLD GC, LLC

K. HOVNANIAN OHIO REALTY, L.L.C.

K. HOVNANIAN OHIO REGION, INC.

K. HOVNANIAN OPERATIONS COMPANY, INC.

K. HOVNANIAN ORLANDO DIVISION, LLC

K. HOVNANIAN OSPREY RANCH, LLC

K. HOVNANIAN PA REAL ESTATE, INC.

K. HOVNANIAN PARKVIEW AT STERLING MEADOWS, LLC

K. HOVNANIAN PENNSYLVANIA BUILD ON YOUR LOT DIVISION, LLC

K. HOVNANIAN PENNSYLVANIA NEW GC, LLC

 

42

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN PENNSYLVANIA OLD GC, LLC

K. HOVNANIAN PHOENIX DIVISION, INC.

K. HOVNANIAN PHOENIX GROUP, LLC

K. HOVNANIAN PINEWOOD RESERVE, LLC

K. HOVNANIAN PORT IMPERIAL URBAN RENEWAL, INC.

K. HOVNANIAN PRESERVE AT TURTLE CREEK LLC

K. HOVNANIAN PROPERTIES OF RED BANK, LLC

K. HOVNANIAN REDFERN TRAILS, LLC

K. HOVNANIAN REYNOLDS RANCH, LLC

K. HOVNANIAN RIVENDALE, LLC

K. HOVNANIAN RIVERSIDE, LLC

K. HOVNANIAN RIVINGTON, LLC

K. HOVNANIAN SAN SEBASTIAN, LLC

K. HOVNANIAN SCHADY RESERVE, LLC

K. HOVNANIAN SERENO, LLC

K. HOVNANIAN SHERWOOD AT REGENCY, LLC

K. HOVNANIAN SOUTH CAROLINA NEW GC, LLC

K. HOVNANIAN SOUTH CAROLINA OLD GC, LLC

K. HOVNANIAN SOUTH FORK, LLC

K. HOVNANIAN SOUTH JERSEY ACQUISITIONS, L.L.C.

K. HOVNANIAN SOUTHEAST COASTAL DIVISION, INC.

K. HOVNANIAN SOUTHEAST FLORIDA DIVISION, LLC

K. HOVNANIAN SOUTHERN CALIFORNIA DIVISION, LLC

K. HOVNANIAN SOUTHERN NEW JERSEY, L.L.C.

K. HOVNANIAN STERLING RANCH, LLC

K. HOVNANIAN SUMMIT HOLDINGS, L.L.C.

K. HOVNANIAN T&C HOMES AT FLORIDA, L.L.C.

K. HOVNANIAN T&C HOMES AT ILLINOIS, L.L.C.

K. HOVNANIAN TERRALARGO, LLC

K. HOVNANIAN TEXAS OPERATIONS NEW, LLC

K. HOVNANIAN TEXAS OPERATIONS OLD, LLC

K. HOVNANIAN TIMBRES AT ELM CREEK, LLC

K. HOVNANIAN UNION PARK, LLC

K. HOVNANIAN VENTURE I, L.L.C.

K. HOVNANIAN VILLAGE GLEN, LLC

K. HOVNANIAN VIRGINIA DIVISION, INC.

K. HOVNANIAN VIRGINIA NEW GC, LLC

K. HOVNANIAN VIRGINIA OLD GC, INC.

K. HOVNANIAN WATERBURY, LLC

K. HOVNANIAN WEST VIRGINIA BUILD ON YOUR LOT DIVISION, LLC

K. HOVNANIAN WEST VIRGINIA NEW GC, LLC

K. HOVNANIAN WEST VIRGINIA OLD GC, LLC

K. HOVNANIAN WHITE ROAD, LLC

K. HOVNANIAN WINDING BAY PRESERVE, LLC

K. HOVNANIAN WINDWARD HOMES, LLC

 

43

--------------------------------------------------------------------------------

 

 

K. HOVNANIAN WOODLAND POINTE, LLC

K. HOVNANIAN WOODRIDGE PLACE, LLC

K. HOVNANIAN'S ASPIRE AT UNION VILLAGE, LLC

K. HOVNANIAN'S COVE AT ASBURY PARK, LLC

K. HOVNANIAN'S FOUR SEASONS AT BAKERSFIELD, L.L.C.

K. HOVNANIAN'S FOUR SEASONS AT BAYMONT FARMS L.L.C.

K. HOVNANIAN'S FOUR SEASONS AT BEAUMONT, LLC

K. HOVNANIAN'S FOUR SEASONS AT BELLA VISTA, LLC

K. HOVNANIAN'S FOUR SEASONS AT BELLE TERRE, LLC

K. HOVNANIAN'S FOUR SEASONS AT BRIARGATE, LLC

K. HOVNANIAN'S FOUR SEASONS AT CAROLINA OAKS, LLC

K. HOVNANIAN'S FOUR SEASONS AT COLTS FARM, LLC

K. HOVNANIAN'S FOUR SEASONS AT KENT ISLAND II, LLC

K. HOVNANIAN'S FOUR SEASONS AT LOS BANOS, LLC

K. HOVNANIAN'S FOUR SEASONS AT MALIND BLUFF, LLC

K. HOVNANIAN'S FOUR SEASONS AT MORENO VALLEY, L.L.C.

K. HOVNANIAN'S FOUR SEASONS AT NEW KENT VINEYARDS, L.L.C.

K. HOVNANIAN'S FOUR SEASONS AT NEW LENOX, LLC

K. HOVNANIAN'S FOUR SEASONS AT PALM SPRINGS, LLC

K. HOVNANIAN'S FOUR SEASONS AT RUSH CREEK II, LLC

K. HOVNANIAN'S FOUR SEASONS AT RUSH CREEK, L.L.C.

K. HOVNANIAN'S FOUR SEASONS AT SILVER MAPLE FARM, L.L.C.

K. HOVNANIAN'S FOUR SEASONS AT ST. MARGARETS LANDING, L.L.C.

K. HOVNANIAN'S FOUR SEASONS AT THE MANOR II, LLC

K. HOVNANIAN'S FOUR SEASONS AT THE MANOR, LLC

K. HOVNANIAN'S FOUR SEASONS AT VIRGINIA CROSSING, LLC

K. HOVNANIAN'S PARKSIDE AT TOWNGATE, L.L.C.

K. HOVNANIAN'S PROSPECT PLACE AT MORRISTOWN, LLC

K. HOVNANIAN'S SONATA AT THE PRESERVE, LLC

K. HOVNANIAN'S VERANDA AT RIVERPARK II, LLC

K. HOVNANIAN'S VERANDA AT RIVERPARK, LLC

K. HOVNANIAN'S WOODLANDS AT FREEHOLD, LLC

KHH SHELL HALL LOAN ACQUISITION, LLC

KHOV WINDING BAY II, LLC

LANDARAMA, INC.

LINKS AT CALUSA SPRINGS, LLC

M & M AT MONROE WOODS, L.L.C.

M&M AT CHESTERFIELD, L.L.C.

M&M AT CRESCENT COURT, L.L.C.

M&M AT WEST ORANGE, L.L.C.

MATZEL & MUMFORD AT EGG HARBOR, L.L.C.

MCNJ, INC.

MIDWEST BUILDING PRODUCTS & CONTRACTOR SERVICES OF PENNSYLVANIA, L.L.C.

 

44

--------------------------------------------------------------------------------

 

 

MIDWEST BUILDING PRODUCTS & CONTRACTOR SERVICES OF WEST VIRGINIA, L.L.C.

MIDWEST BUILDING PRODUCTS & CONTRACTOR SERVICES, L.L.C.

MM-BEACHFRONT NORTH I, LLC

NEW HOME REALTY, LLC

PARK TITLE COMPANY, LLC

PINE AYR, LLC

RIDGEMORE UTILITY L.L.C.

ROUTE 1 AND ROUTE 522, L.L.C.

SEABROOK ACCUMULATION CORPORATION

SHELL HALL CLUB AMENITY ACQUISITION, LLC

SHELL HALL LAND ACQUISITION, LLC

STONEBROOK HOMES, INC.

TERRAPIN REALTY, L.L.C.

THE MATZEL & MUMFORD ORGANIZATION, INC

TRAVERSE PARTNERS, LLC

WASHINGTON HOMES, INC.

WTC VENTURES, L.L.C.

 

45

--------------------------------------------------------------------------------

 

 

SCHEDULE B

 

COMMERCIAL TORT CLAIMS

 

46

--------------------------------------------------------------------------------

 

 

SCHEDULE C

 

ACTIONS REQUIRED TO PERFECT

 

 

1.

With respect to each Grantor organized under the laws of the state of Arizona as
identified on Schedule 1(a) or Schedule 1(b) of the Perfection Certificate, the
filing of a Uniform Commercial Code Financing Statement that identifies the
Collateral with the Arizona Secretary of State.

 

2.

With respect to each Grantor organized under the laws of the state of California
as identified on Schedule 1(a) of the Perfection Certificate, the filing of a
Uniform Commercial Code Financing Statement that identifies the Collateral with
the California Secretary of State.

 

3.

With respect to each Grantor organized under the laws of the state of Delaware
as identified on Schedule 1(a) of the Perfection Certificate, the filing of a
Uniform Commercial Code Financing Statement that identifies the Collateral with
the Delaware Secretary of State.

 

4.

With respect to each Grantor organized under the laws of the District of
Columbia as identified on Schedule 1(a) of the Perfection Certificate, the
filing of a Uniform Commercial Code Financing Statement that identifies the
Collateral with the District of Columbia Recorder of Deeds.

 

5.

With respect to each Grantor organized under the laws of the state of Florida as
identified on Schedule 1(a) of the Perfection Certificate, the filing of a
Uniform Commercial Code Financing Statement that identifies the Collateral with
the Florida Secured Transaction Registry.

 

6.

With respect to each Grantor organized under the laws of the state of Georgia as
identified on Schedule 1(b) of the Perfection Certificate, the filing of a
Uniform Commercial Code Financing Statement that identifies the Collateral with
the Office of the Clerk of Superior Court of any County of Georgia.

 

7.

With respect to each Grantor organized under the laws of the state of Illinois
as identified on Schedule 1(a) or Schedule 1(b) of the Perfection Certificate,
the filing of a Uniform Commercial Code Financing Statement that identifies the
Collateral with the Illinois Secretary of State.

 

8.

With respect to each Grantor organized under the laws of the state of Kentucky
as identified on Schedule 1(b) of the Perfection Certificate, the filing of a
Uniform Commercial Code Financing Statement that identifies the Collateral with
the Kentucky Secretary of State.

 

9.

With respect to each Grantor organized under the laws of the state of Maryland
as identified on Schedule 1(a) or Schedule 1(b) of the Perfection Certificate,
the filing of a Uniform Commercial Code Financing Statement that identifies the
Collateral with the Maryland State Department of Assessments and Taxation.

 

47

--------------------------------------------------------------------------------

 

 

10.

With respect to each Grantor organized under the laws of the state of Minnesota
as identified on Schedule 1(b) of the Perfection Certificate, the filing of a
Uniform Commercial Code Financing Statement that identifies the Collateral with
the Minnesota Secretary of State.

 

11.

With respect to each Grantor organized under the laws of the state of New Jersey
as identified on Schedule 1(a) or Schedule 1(b) of the Perfection Certificate,
the filing of a Uniform Commercial Code Financing Statement that identifies the
Collateral with the New Jersey Division of Commercial Recording.

 

12.

With respect to each Grantor organized under the laws of the state of New York
as identified on Schedule 1(a) of the Perfection Certificate, the filing of a
Uniform Commercial Code Financing Statement that identifies the Collateral with
the New York Secretary of State.

 

13.

With respect to each Grantor organized under the laws of the state of North
Carolina as identified on Schedule 1(b) of the Perfection Certificate, the
filing of a Uniform Commercial Code Financing Statement that identifies the
Collateral with the North Carolina Secretary of State.

 

14.

With respect to each Grantor organized under the laws of the state of Ohio as
identified on Schedule 1(a) or Schedule 1(b) of the Perfection Certificate, the
filing of a Uniform Commercial Code Financing Statement that identifies the
Collateral with the Ohio Secretary of State.

 

15.

With respect to each Grantor organized under the laws of the state of
Pennsylvania as identified on Schedule 1(b) of the Perfection Certificate, the
filing of a Uniform Commercial Code Financing Statement that identifies the
Collateral with the Pennsylvania Secretary of the Commonwealth.

 

16.

With respect to each Grantor organized under the laws of the state of South
Carolina as identified on Schedule 1(b) of the Perfection Certificate, the
filing of a Uniform Commercial Code Financing Statement that identifies the
Collateral with the South Carolina Secretary of State.

 

17.

With respect to each Grantor organized under the laws of the state of Texas as
identified on Schedule 1(a) of the Perfection Certificate, the filing of a
Uniform Commercial Code Financing Statement that identifies the Collateral with
the Texas Secretary of State.

 

18.

With respect to each Grantor organized under the laws of the state of Virginia
as identified on Schedule 1(a) of the Perfection Certificate, the filing of a
Uniform Commercial Code Financing Statement that identifies the Collateral with
the Virginia State Corporation Commission.

 

19.

With respect to each Grantor organized under the laws of the state of West
Virginia as identified on Schedule 1(b) of the Perfection Certificate, the
filing of a Uniform Commercial Code Financing Statement that identifies the
Collateral with the West Virginia Secretary of State.

 

48

--------------------------------------------------------------------------------

 

 

20.

With respect to the Securities Accounts and the Deposit Accounts (other than the
Excluded Accounts), the bank with which such Securities Account and such Deposit
Account are maintained agreeing that it will comply with instructions originated
by the Joint First Lien Collateral Agent directing disposition of the funds in
such Securities Account and such Deposit Account without further consent of the
relevant Grantor; provided that the Grantors shall not be required to deliver
any such agreements on October 31, 2019, but will deliver such agreements as
soon as commercially reasonable thereafter, but in no event later than 90 days
following October 31, 2019.

 

21.

With respect to each Grantor that owns registered or applied for Intellectual
Property, the filing of a Trademark / Patent / Copyright Security Agreement that
identifies such Grantor’s registered and applied for Trademarks, Patents and
Copyrights with the United States Patent and Trademark Office or the United
States Copyright Office, as applicable.

 

22.

With respect to the Pledged Collateral (as defined in the Pledge Agreement (as
defined in the Indenture)) constituting certificated securities, delivery of the
certificates representing such Pledged Collateral to the Joint First Lien
Collateral Agent pursuant to the Pledge Agreement in registered form, indorsed
in blank, by an effective endorsement or accompanied by undated stock powers
with respect thereto duly indorsed in blank by an effective endorsement.

 

49

--------------------------------------------------------------------------------

 

 

EXHIBIT A

 


Form of Trademark / Patent / Copyright Agreement

 

 

TRADEMARK / PATENT / COPYRIGHT SECURITY AGREEMENT

 

 

This Trademark / Patent / Copyright Security Agreement (the “Agreement”), dated
as of [_______], [____] is made by [     ], a [     ] (the “Grantor”) in favor
of Wilmington Trust, National Association, as collateral agent (in such
capacity, the “1.5 Lien Collateral Agent”) for the benefit of itself, the
Secured Parties (as defined below) and Wilmington Trust, National Association,
as Joint First Lien Collateral Agent (as defined below).

 

WHEREAS, the Issuer, Hovnanian and each of the other guarantors party thereto
are, concurrently herewith, entering into the Indenture dated as of October 31,
2019 (as amended, supplemented, amended and restated or otherwise modified from
time to time, the “Indenture”) with Wilmington Trust, National Association, as
trustee (in such capacity, the “Trustee”) and as collateral agent (in such
capacity, the “Collateral Agent”), pursuant to which the Issuer is issuing the
11.25% Senior Secured 1.5 Lien Notes due 2026 (the “Secured Notes”), upon the
terms and subject to the conditions set forth therein;

 

WHEREAS, concurrently with the execution of the Indenture, the Issuer,
Hovnanian, each of the other Grantors and the 1.5 Lien Collateral Agent have
entered into the First Lien Collateral Agency Agreement, dated as of October 31,
2019 (as amended, supplemented, amended and restated or otherwise modified from
time to time, the “Collateral Agency Agreement”) pursuant to which the Issuer
and the 1.5 Lien Collateral Agent are appointing Wilmington Trust, National
Association, as the joint collateral perfection agent and gratuitous bailee for
the benefit of, and on behalf of the collateral agents party thereto and the
holders of the Secured Notes, the Secured Notes (as defined in the 1.25 Lien
Security Agreement) and the Secured Notes (as defined in the 1.125 Lien Security
Agreement), certain other secured notes which may be issued from time to time in
accordance with the Indenture and for the lenders and collateral agent under the
Senior Credit Agreement (as defined below) (in such capacity, the “Joint First
Lien Collateral Agent”) solely for the purpose of perfection the Liens granted
under the First Lien Collateral Documents (as defined in the Collateral Agency
Agreement);

 

WHEREAS, concurrently with the execution of the Indenture, the Issuer, Hovnanian
and each of the other Guarantors party thereto have entered into the Credit
Agreement, dated as of October 31, 2019 (as amended, supplemented, amended and
restated or otherwise modified from time to time, the “Senior Credit
Agreement”), with Wilmington Trust, National Association, in its capacities as
administrative agent and as collateral agent (in such capacity, the “Senior
Credit Agreement Administrative Agent”) and the lenders from time to time party
thereto;

 

WHEREAS, concurrently with the execution of the Indenture, each Senior
Collateral Agent referenced therein, the Issuer, Hovnanian, the other Grantors
party thereto, and the Junior Collateral Agents referenced therein, among
others, have entered into the Second Amended and Restated Intercreditor
Agreement dated as of October 31, 2019 (as the same may be further amended,
supplemented, amended and restated or otherwise modified from time to time, the
“Second Lien Intercreditor Agreement”);

 

50

--------------------------------------------------------------------------------

 

 

WHEREAS, the Issuer, Hovnanian, the other Grantors party thereto, each First
Lien Collateral Agent referenced therein and the Joint First Lien Collateral
Agent have entered into the First Lien Intercreditor Agreement (as amended,
supplemented, amended and restated or otherwise modified from time to time, the
“First Lien Intercreditor Agreement”) dated as of October 31, 2019;

 

WHEREAS, the Issuer is a member of an affiliated group of companies that
includes Hovnanian, the Issuer’s parent company, and each other Grantor;

 

WHEREAS, the Issuer and the other Grantors are engaged in related businesses,
and each Grantor will derive substantial direct and indirect benefit from the
Secured Notes;

 

WHEREAS, pursuant to and under the Indenture and the Security Agreement dated as
of October 31, 2019 (the “Security Agreement”) among the Grantors party thereto
(together with any other entity that may become a party thereto) and the 1.5
Lien Collateral Agent, the Grantor has agreed to enter into this Agreement in
order to grant a security interest to the 1.5 Lien Collateral Agent in certain
Intellectual Property as security for such loans and other obligations as more
fully described herein; and

 

NOW, THEREFORE, intending to be legally bound hereby, the parties hereto agree
as follows:

 

1.     Defined Terms. Except as otherwise expressly provided herein, (i)
capitalized terms used in this Agreement shall have the respective meanings
assigned to them in the Security Agreement and (ii) the rules of construction
set forth in Section 1.2 of the Indenture and the comparable provisions of any
other applicable Noteholder Documents shall apply to this Agreement. Where
applicable and except as otherwise expressly provided herein, terms used herein
(whether or not capitalized) shall have the respective meanings assigned to them
in the Uniform Commercial Code as enacted in New York as amended from time to
time (the “Code”).

 

51

--------------------------------------------------------------------------------

 

 

2.     To secure the full payment and performance of all Secured Obligations,
the Grantor hereby grants to the 1.5 Lien Collateral Agent a security interest
in the entire right, title and interest of such Grantor in and to all of its
[Trademark/Patent/Copyrights], including those set forth on Schedule A;
provided, however, that notwithstanding any of the other provisions set forth in
this Section 2 (and notwithstanding any recording of the 1.5 Lien Collateral
Agent’s Lien made in the U.S. Patent and Trademark Office, U.S. Copyright
Office, or other registry office in any other jurisdiction), this Agreement
shall not constitute a grant of a security interest in any property to the
extent that such grant of a security interest is prohibited by any applicable
Law of an Official Body, requires a consent not obtained of any Official Body
pursuant to such Law or is prohibited by, or constitutes a breach or default
under or results in the termination of or gives rise to any right of
acceleration, modification or cancellation or requires any consent not obtained
under, any contract, license, agreement, instrument or other document evidencing
or giving rise to such property, except to the extent that such Law or the term
in such contract, license, agreement, instrument or other document or similar
agreement providing for such prohibition, breach, default or termination or
requiring such consent is ineffective under applicable Law including Sections
9-406, 9-407, 9-408 or 9-409 of the New York UCC (or any successor provision or
provisions); provided, further, that no security interest shall be granted in
any United States “intent-to-use” trademark or service mark applications unless
and until acceptable evidence of use of the trademark or service mark has been
filed with and accepted by the U.S. Patent and Trademark Office pursuant to
Section 1(c) or Section 1(d) of the Lanham Act (U.S.C. 1051, et seq.), and to
the extent that, and solely during the period in which, the grant of a security
interest therein would impair the validity or enforceability of such
“intent-to-use” trademark or service mark applications under applicable federal
Law. After such period and after such evidence of use has been filed and
accepted, the Grantor acknowledges that such interest in such trademark or
service mark applications will become part of the Collateral. The 1.5 Lien
Collateral Agent agrees that, at the Grantor’s reasonable request and expense,
it will provide such Grantor confirmation that the assets described in this
paragraph are in fact excluded from the Collateral during such limited period
only upon receipt of an Officer’s Certificate or an Opinion of Counsel to that
effect.

 

3.     The Grantor covenants and warrants that:

 

(a)     To the knowledge of the Grantor, on the date hereof, all material
Intellectual Property owned by the Grantor is valid, subsisting and unexpired,
has not been abandoned and does not, to the knowledge of the Grantor, infringe
the intellectual property rights of any other Person;

 

(b)     The Grantor is the owner of each item of Intellectual Property listed on
Schedule A, free and clear of any and all Liens or claims of others except for
the Permitted Liens. No financing statement or other public notice with respect
to all or any part of the Collateral is on file or of record in any public
office, except as permitted pursuant to this Agreement or as permitted by the
Indenture and any other applicable Noteholder Documents;

 

52

--------------------------------------------------------------------------------

 

 

4.     The Grantor agrees that, until all of the Secured Obligations shall have
been indefeasibly satisfied in full, it will not enter into any agreement (for
example, a license agreement) which is inconsistent with the Grantor’s
obligations under this Agreement, without the 1.5 Lien Collateral Agent’s prior
written consent which shall not be unreasonably withheld except that the Grantor
may license technology in the ordinary course of business without the 1.5 Lien
Collateral Agent’s consent to suppliers and customers to facilitate the
manufacture and use of the Grantor’s products.

 

5.     The 1.5 Lien Collateral Agent shall have, in addition to all other rights
and remedies given it by this Agreement and those rights and remedies set forth
in the Security Agreement and the Indenture and any other applicable Noteholder
Documents, those allowed by applicable Law and the rights and remedies of a
secured party under the Uniform Commercial Code as enacted in any jurisdiction
in which the Intellectual Property may be located and, without limiting the
generality of the foregoing, solely if an Event of Default has occurred and is
continuing, the 1.5 Lien Collateral Agent may immediately, without demand of
performance and without other notice (except as set forth below) or demand
whatsoever to the Grantor, all of which are hereby expressly waived, and without
advertisement, sell at public or private sale or otherwise realize upon, in a
city that the 1.5 Lien Collateral Agent shall designate by notice to the
Grantor, the whole or from time to time any part of the Intellectual Property,
or any interest which the Grantor may have therein and, after deducting from the
proceeds of sale or other disposition of the Intellectual Property all expenses
(including fees and expenses for brokers and attorneys), shall apply the
remainder of such proceeds toward the payment of the Secured Obligations as the
1.5 Lien Collateral Agent, in its sole discretion, shall determine. Any
remainder of the proceeds after payment in full of the Secured Obligations shall
be paid over to the Grantor. Notice of any sale or other disposition of the
Intellectual Property shall be given to the Grantor at least ten (10) days
before the time of any intended public or private sale or other disposition of
the Intellectual Property is to be made, which the Grantor hereby agrees shall
be reasonable notice of such sale or other disposition. At any such sale or
other disposition, the 1.5 Lien Collateral Agent may, to the extent permissible
under applicable Law, purchase the whole or any part of the Intellectual
Property sold, free from any right of redemption on the part of the Grantor,
which right is hereby waived and released. The 1.5 Lien Collateral Agent shall
endeavor to provide the Grantor with notice at or about the time of the exercise
of remedies in the preceding sentence, provided that the failure to provide such
notice shall not in any way compromise or adversely affect the exercise of such
remedies or the 1.5 Lien Collateral Agent’s rights hereunder.

 

53

--------------------------------------------------------------------------------

 

 

6.      All of 1.5 Lien Collateral Agent’s rights and remedies with respect to
the Intellectual Property, whether established hereby, by the Security Agreement
or by the Indenture or any other applicable Noteholder Documents or by any other
agreements or by Law, shall be cumulative and may be exercised singularly or
concurrently. In the event of any irreconcilable inconsistency in the terms of
this Agreement and the Security Agreement, the Security Agreement shall control.

 

7.      The provisions of this Agreement are severable, and if any clause or
provision shall be held invalid and unenforceable in whole or in part in any
jurisdiction, then such invalidity or unenforceability shall affect only such
clause or provision, or part thereof, in such jurisdiction, and shall not in any
manner affect such clause or provision in any other jurisdiction, or any clause
or provision of this Agreement in any jurisdiction.

 

8.      The benefits and burdens of this Agreement shall inure to the benefit of
and be binding upon the respective successors and permitted assigns of the
parties, provided, however, that except as permitted by the Indenture and any
other applicable Noteholder Documents, the Grantor may not assign or transfer
any of its rights or obligations hereunder or any interest herein and any such
purported assignment or transfer shall be null and void.

 

9.      This Agreement and the rights and obligations of the parties under this
agreement shall be governed by, and construed and interpreted in accordance
with, the Law of the State of New York.

 

10.     The Grantor (i) hereby irrevocably submits to the nonexclusive general
jurisdiction of the courts of the State of New York and the courts of the United
States of America for the Southern District of New York, or any successor to
said court (hereinafter referred to as the “New York Courts”) for purposes of
any suit, action or other proceeding which relates to this Agreement or any
other Noteholder Document, (ii) to the extent permitted by applicable Law,
hereby waives and agrees not to assert by way of motion, as a defense or
otherwise in any such suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of the New York Courts, that such suit,
action or proceeding is brought in an inconvenient forum, that the venue of such
suit, action or proceeding is improper, or that this Agreement or any Noteholder
Document may not be enforced in or by the New York Courts, (iii) hereby agrees
not to seek, and hereby waives, any collateral review by any other court, which
may be called upon to enforce the judgment of any of the New York Courts, of the
merits of any such suit, action or proceeding or the jurisdiction of the New
York Courts, and (iv) waives personal service of any and all process upon it and
consents that all such service of process be made by certified or registered
mail addressed as provided in Section 13 hereof or at such other address of
which the 1.5 Lien Collateral Agent shall have been notified pursuant thereto
and service so made shall be deemed to be completed upon actual receipt thereof.
Nothing herein shall limit any Secured Party’s right to bring any suit, action
or other proceeding against the Grantor or any of any of the Grantor’s assets or
to serve process on the Grantor by any means authorized by Law.

 

54

--------------------------------------------------------------------------------

 

 

11.     This Agreement may be executed by one or more of the parties to this
Agreement on any number of separate counterparts (including by telecopy), and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument.

 

12.     THE GRANTOR HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES TRIAL BY A
JURY IN ANY LEGAL ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER
NOTEHOLDER DOCUMENT AND FOR ANY COUNTERCLAIM THEREIN.

 

13.     All notices, requests and demands to or upon the 1.5 Lien Collateral
Agent or the Grantor shall be effected in the manner provided for in Section
13.3 of the Indenture and the related provisions of any other applicable
Noteholder Documents.

 

14.     In the performance of its obligations, powers and rights hereunder, the
1.5 Lien Collateral Agent shall be entitled to the rights, benefits, privileges,
powers and immunities afforded to it as 1.5 Lien Collateral Agent under the
Indenture and the other applicable Noteholder Documents. The 1.5 Lien Collateral
Agent shall be entitled to refuse to take or refrain from taking any
discretionary action or exercise any discretionary powers set forth in the
Security Agreement unless it has received with respect thereto written direction
of the Issuer or a majority of Noteholders in accordance with the Indenture and
the other applicable Noteholder Documents. Notwithstanding anything to the
contrary contained herein, the 1.5 Lien Collateral Agent shall have no
responsibility for the creation, perfection, priority, sufficiency or protection
of any liens securing Secured Obligations (including, but not limited to, no
obligation to prepare, record, file, re-record or re-file any financing
statement, continuation statement or other instrument in any public office). The
permissive rights and authorizations of the 1.5 Lien Collateral Agent hereunder
shall not be construed as duties. The 1.5 Lien Collateral Agent shall be
entitled to exercise its powers and duties hereunder through designees,
specialists, experts or other appointees selected by it in good faith.

 

 

 

[SIGNATURES APPEAR ON FOLLOWING PAGE]

 

55

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, each of the undersigned has caused this Trademark / Patent /
Copyright Security Agreement to be duly executed and delivered as of the date
first above written.

 

 

WILMINGTON TRUST,

NATIONAL ASSOCIATION,

as 1.5 Lien Collateral Agent

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

          Grantor:           [Name of Grantor]                     By:        

Name:

Title:

 

 

56

--------------------------------------------------------------------------------

 

 

Schedule A

 

 

 

 

 

57

--------------------------------------------------------------------------------

 

 

EXHIBIT B

 

Form of Joinder Agreement

 

This JOINDER AND ASSUMPTION AGREEMENT is made ___________ by
___________________________, a __________________________ (the “New Grantor”).

 

Reference is made to (i) the Security Agreement dated as of October 31, 2019 by
each of the Grantors (as defined therein) in favor of the 1.5 Lien Collateral
Agent for the benefit of itself and the other Secured Parties (as the same may
be modified, supplemented, amended or restated, the “Security Agreement”), (ii)
the Pledge Agreement dated as of October 31, 2019 by each of the Pledgors (as
defined therein) in favor of the 1.5 Lien Collateral Agent for the benefit of
itself and the other Secured Parties (as the same may be modified, supplemented,
amended or restated, the “Pledge Agreement”), (iii) the First Lien Intercreditor
Agreement dated as of October 31, 2019 among the Issuer, Hovnanian, the other
Grantors party thereto, each First Lien Collateral Agent referenced therein and
the Joint First Lien Collateral Agent (the “First Lien Intercreditor Agreement”)
and (iv) the First Lien Collateral Agency Agreement dated as of October 31, 2019
by and among the 1.5 Lien Collateral Agent, the other collateral agents
referenced therein, Hovnanian, the Issuer and the other Grantors party thereto
(as the same may be modified, supplemented, amended or restated, the “Collateral
Agency Agreement”). Capitalized terms used but not otherwise defined herein
shall have the meaning set forth in the Security Agreement or, if not defined
therein, the Pledge Agreement.

 

The New Grantor hereby agrees that effective as of the date hereof it hereby is,
and shall be deemed to be, a Grantor under the Security Agreement, the First
Lien Intercreditor Agreement and the Collateral Agency Agreement and a Pledgor
under the Pledge Agreement and agrees that from the date hereof until the
payment in full of the Secured Obligations and the performance of all other
obligations of Issuer under the Noteholder Documents, New Grantor has assumed
the obligations of a Grantor and Pledgor under, and New Grantor shall perform,
comply with and be subject to and bound by, jointly and severally, each of the
terms, provisions and waivers of, the Security Agreement, the Pledge Agreement,
the First Lien Intercreditor Agreement, the Collateral Agency Agreement and each
of the other Noteholder Documents which are stated to apply to or are made by a
Grantor. Without limiting the generality of the foregoing, the New Grantor
hereby represents and warrants that each of the representations and warranties
set forth in the Security Agreement and the Pledge Agreement is true and correct
as to New Grantor on and as of the date hereof as if made on and as of the date
hereof by New Grantor.

 

New Grantor hereby makes, affirms, and ratifies in favor of the Secured Parties
and the 1.5 Lien Collateral Agent the Security Agreement, the Pledge Agreement
and each of the other Noteholder Documents given by the Grantors to the 1.5 Lien
Collateral Agent. In furtherance of the foregoing, New Grantor shall execute and
deliver or cause to be executed and delivered at any time and from time to time
such further instruments and documents and do or cause to be done such further
acts as may be reasonably necessary to carry out more effectively the provisions
and purposes of this Joinder Agreement (including, for the avoidance of doubt,
the actions described in Section 4.18 of the Indenture).

 

58

--------------------------------------------------------------------------------

 

 

New Grantor has attached hereto Schedule 1 that supplements Schedules 1(a),
2(a), 2(b), 2(c), 4, 5(a), 5(b), 6 and 7 to the Perfection Certificate and
certifies, as of the date hereof, that the supplemental information set forth
therein has been prepared by the New Grantor in substantially the form of the
equivalent Schedules to the Perfection Certificate, and is complete and correct
in all material respects.

 

IN WITNESS WHEREOF, the New Grantor has duly executed this Joinder Agreement and
delivered the same to the 1.5 Lien Collateral Agent for the benefit of the
Secured Parties, as of the date and year first written above.

 

[NAME OF NEW GRANTOR]

 

 

By:______________________

 

Title:_____________________

 

59

--------------------------------------------------------------------------------

 

 

EXHIBIT C

 

FORM OF PERFECTION CERTIFICATE

 

(see attached)

 

60

--------------------------------------------------------------------------------

 

 

PERFECTION CERTIFICATE

 

October 31, 2019

 

The undersigned is a duly authorized officer of each of K. Hovnanian
Enterprises, Inc. (the “Borrower”) and the entities listed on Schedule 1 hereto
(each such entity together with the Borrower, a “Grantor”). With reference to
(i) the 1.125 Lien Security Agreement, (ii) the 1.25 Lien Security Agreement,
(iii) the 1.5 Lien Security Agreement and (iv) the Security Agreement, in each
case, dated as of October 31, 2019 (collectively, the “Security Agreement”)
among the Borrower, the Grantors party thereto and Wilmington Trust, National
Association, as collateral agent (in such capacity, the “Agent”) (terms defined
in the Security Agreement being used herein as therein defined), each of the
undersigned certifies to the Agent and each other Secured Party as follows:

 

1.      Names. (a) The exact legal name of each Grantor for which certificates
or articles of incorporation, articles of organization, certificates of
formation or similar organizational documents certified as of a recent date by
the Secretary of State or similar governing body of the state of formation or
incorporation of such Grantor (the “Constituent Documents”) were delivered to
the Agent, as it appears in each respective Constituent Document, the type of
organization and the jurisdiction of organization (or formation, as applicable)
for such Grantor is set forth in Schedule 1(a) hereto and (b) the exact legal
name of each Grantor (other than a Grantor set forth on Schedule 1(a) hereto),
the type of organization and the jurisdiction of organization (or formation, as
applicable) for such Grantor is set forth in Schedule 1(b) hereto.

 

2.      Grantors. (a) Set forth on Schedule 2(a) is the name of each Grantor and
the county in which each Grantor’s chief executive office is located, if such
office is not located at 90 Matawan Road, Fifth Floor, Matawan, NJ 07747.

 

(b)     Set forth in Schedule 2(b) hereto is each other entity name (including
trade names or similar appellations) each Grantor has had in the last five
years, together with the date of the relevant change.

 

(c)     Except as set forth in Schedule 2(c) hereto, no Grantor has changed its
identity or entity structure in any way within the past five years.

 

3.      UCC Filings. In order to perfect the Liens granted by the Grantors, duly
completed financing statements on Form UCC-1 with respect to each Grantor, with
the collateral described as “All Personal Property” or “All Assets”, have been
delivered to the Agent for filing in the Uniform Commercial Code filing office
in each jurisdiction identified in paragraph 1 above, as applicable.

 

4.     Deposit Accounts and Securities Accounts. Set forth as Schedule 4 hereto
is a true and complete list of all Deposit Accounts and Securities Accounts
maintained by each Grantor, including the name of each institution where each
such account is held, the name of each Grantor that holds each account and
whether such Deposit Account or Securities Account is currently subject to a
control agreement as of the date hereof. Schedule 4 shall not include escrow
accounts (in which funds are held for or of others by virtue of customary real
estate practice or contractual or legal requirements).

 

61

--------------------------------------------------------------------------------

 

 

5.     Intellectual Property. (a)      Set forth as Schedule 5(a) hereto is a
true and complete list of all of each Grantor’s Patents, Patent Licenses,
Trademarks and Trademark Licenses (each as defined in the Security Agreement)
registered with the United States Patent and Trademark Office, and all other
Patents, Patent Licenses, Trademarks and Trademark Licenses, including the name
of the registered owner and the registration number of each Patent, Patent
License, Trademark and Trademark License owned by such Grantor.

 

(b)     Set forth as Schedule 5(b) hereto is a true and complete list of all of
each Grantor’s United States Copyrights and Copyright Licenses (each as defined
in the Security Agreement), and all Copyright Licenses, including the name of
the registered owner and the registration number of each Copyright or Copyright
License owned by such Grantor.

 

(c)     In order to preserve, protect and perfect the security interests in the
United Sates Trademarks, Trademark Licenses, Patents, Patent Licenses,
Copyrights and Copyright Licenses set forth on Schedule 5(a) and Schedule 5(b),
duly signed copies of the Intellectual Property Security Agreement by the
applicable Grantor have been delivered to the Agent for filing with the United
States Patent and Trademark Office and United States Copyright Office, as
applicable.

 

6.     Investment Property. Set forth as Schedule 6 hereto is a true and
complete list of all Investment Property consisting of “certificated securities”
(as defined in the New York UCC) owned by each Grantor.

 

7.     Receivables. Set forth as Schedule 7 hereto is a true and complete list
of all Instruments and Chattel Paper that individually evidence an amount
payable to any Grantor in excess of $2,000,000.00.

 

62

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, I have hereunto set my hand as of the date set forth above.

 

 

 

K. HOVNANIAN ENTERPRISES, INC.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Name:

 

  Title:  

 

63

--------------------------------------------------------------------------------

 

 

Schedule 1(a)

 

Names

 

 

 

Schedule 1(b)

 

Names

 

64

--------------------------------------------------------------------------------

 

 

Schedule 2(a)

Grantors

 

 

 

 

Schedule 2(b)

 

Other Corporate Names of Grantors, if Applicable

 

 

 

Schedule 2(c)

 

Changes in Identity or Corporate Structure Within Past Five Years

 

65

--------------------------------------------------------------------------------

 

 

Schedule 4

 

Deposit Accounts and Securities Accounts

 

 

 

 

 

 

Securities Accounts

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule 5(a)

 

Intellectual Property

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Schedule 5(b)

 

66

--------------------------------------------------------------------------------

 

 

Schedule 6

 

Investment Property

 

 

 

67

--------------------------------------------------------------------------------

 

 

Schedule 7

 

Receivables

 

 

68